EXHIBIT 10.1

EXECUTION VERSION

 

 

 

SEPARATION AGREEMENT

by and among

KINDRED HEALTHCARE, INC.,

KENTUCKY HOMECARE HOLDINGS, INC.,

KENTUCKY HOSPITAL HOLDINGS, LLC,

and

KENTUCKY HOSPITAL MERGER SUB, INC.

Dated as of December 19, 2017

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I   SEPARATION TRANSACTIONS  

Section 1.01

 

KNCLP Contribution

     2  

Section 1.02

 

KNCE Merger

     2  

Section 1.03

 

Conversion to Limited Liability Company

     2  

Section 1.04

 

Transfer of Transferred Homecare Companies and Transferred Homecare Assets

     2  

Section 1.05

 

Distributions of Gentiva

     3  

Section 1.06

 

Hospital Merger

     3  

Section 1.07

 

Effects of the Hospital Merger

     4  

Section 1.08

 

Company LLC Agreement

     4  

Section 1.09

 

Directors and Officers

     5  

Section 1.10

 

No Assignment

     5   ARTICLE II   COVENANTS  

Section 2.01

 

Transition Matters

     6  

Section 2.02

 

Shared Contracts

     9  

Section 2.03

 

Replacement of Guarantees and Credit Support

     10  

Section 2.04

 

Further Assurances; Post-Closing Transfers

     12  

Section 2.05

 

Use of Names; Cross License

     14  

Section 2.06

 

Insurance

     15  

Section 2.07

 

Representation and Warranty Insurance

     17  

Section 2.08

 

Loss Portfolio Transfer

     18  

Section 2.09

 

Settlement of Intercompany Accounts

     18  

Section 2.10

 

Post-Closing Access to Information; Retention of Records; Confidentiality

     19  

Section 2.11

 

Litigation Cooperation

     20  

Section 2.12

 

Merger Consideration Savings Amount

     20  

Section 2.13

 

Pre-Closing Restructuring Actions

     20  

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page   ARTICLE III   EMPLOYEE BENEFITS; LABOR MATTERS  

Section 3.01

 

Employee Transfers

     21  

Section 3.02

 

Transfer of Homecare Benefit Plans

     22  

Section 3.03

 

Treatment of Legacy Short-Term and Long-Term Cash Compensation Awards

     22  

Section 3.04

 

Section 7.07 of Merger Agreement

     22   ARTICLE IV   CONDITIONS PRECEDENT  

Section 4.01

 

Conditions to Each Party’s Obligation to Effect the Separation Transactions

     22  

Section 4.02

 

Conditions to Obligations of Each of HospitalCo Parent and Hospital Merger Sub

     22   ARTICLE V   TERMINATION, AMENDMENT AND WAIVER  

Section 5.01

 

Termination by Mutual Consent

     23  

Section 5.02

 

Termination By Parent, Hospital Merger Sub or the Company

     23  

Section 5.03

 

Termination by Hospital Merger Sub or Parent

     23  

Section 5.04

 

Effect of Termination

     23  

Section 5.05

 

Amendment

     24  

Section 5.06

 

Expenses

     24   ARTICLE VI   INDEMNIFICATION  

Section 6.01

 

Survival

     24  

Section 6.02

 

Indemnification

     25  

Section 6.03

 

Indemnification Procedures

     26  

Section 6.04

 

Limitations on Indemnification

     28   ARTICLE VII   TAX MATTERS  

Section 7.01

 

Tax Returns

     28  

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

         Page  

Section 7.02

 

Tax Contests

     29  

Section 7.03

 

Cooperation and Exchange of Information

     30  

Section 7.04

 

Tax Sharing Agreements

     30  

Section 7.05

 

Payments, Refunds, Credits and Carrybacks

     31  

Section 7.06

 

Transfer Taxes

     31  

Section 7.07

 

Purchase Price Allocation

     31  

Section 7.08

 

Agreed Tax Treatment of the Hospital Merger

     32  

Section 7.09

 

Tax Matters Coordination and Survival

     32  

Section 7.10

 

FIRPTA Certificate

     32   ARTICLE VIII   GENERAL PROVISIONS  

Section 8.01

 

Governing Law

     32  

Section 8.02

 

Submission to Jurisdiction

     32  

Section 8.03

 

Waiver of Jury Trial

     33  

Section 8.04

 

Notices

     33  

Section 8.05

 

Entire Agreement

     36  

Section 8.06

 

No Third Party Beneficiaries

     37  

Section 8.07

 

Severability

     37  

Section 8.08

 

Assignment; Binding Effect

     37  

Section 8.09

 

Remedies

     37  

Section 8.10

 

Specific Performance

     38  

Section 8.11

 

Reliance on Counsel and Other Advisors

     38  

Section 8.12

 

Counterparts; Effectiveness

     38  

Section 8.13

 

Interpretation

     39  

Section 8.14

 

Definitions

     39  

List of Schedules and Exhibits

 

Schedule 1.04(a)(i)

 

Transferred Homecare Assets and Transferred Homecare Companies

  

Schedule 1.04(a)(ii)

 

Assumed Homecare Liabilities

  

Schedule 2.05(a)

 

Hospital Trademarks

  

Schedule 2.05(b)(i)

 

Homecare IP

  

Schedule 2.05(b)(ii)

 

Hospital IP

  

Schedule 2.09

 

Intercompany Accounts

  

 

iii



--------------------------------------------------------------------------------

SEPARATION AGREEMENT

This SEPARATION AGREEMENT (this “Agreement”), dated as of December 19, 2017, is
by and among Kindred Healthcare, Inc., a Delaware corporation (together with its
successors-in-interest, the “Company”), Kentucky Homecare Holdings, Inc., a
Delaware corporation (“Parent”), Kentucky Hospital Holdings, LLC, a Delaware
limited liability company (“HospitalCo Parent”), and Kentucky Hospital Merger
Sub, Inc., a Delaware corporation (“Hospital Merger Sub”). Each of the Company,
Parent, HospitalCo Parent and Hospital Merger Sub is referred to herein as a
“Party” and, collectively, as the “Parties” and each of Parent, HospitalCo
Parent and Hospital Merger Sub is sometimes referred to herein as a “Consortium
Party” and, collectively, as the “Consortium Parties”.

RECITALS

WHEREAS, concurrently with the execution of this Agreement, the Company is
entering into an Agreement and Plan of Merger (the “Merger Agreement”), dated as
of the date hereof, by and among Parent, HospitalCo Parent, Kentucky Homecare
Merger Sub, Inc. (“Merger Sub”) and the Company, pursuant to which, at the
Closing (as defined in the Merger Agreement) (the “Take-Private Closing”) and in
accordance with the Delaware General Corporation Law (the “DGCL”), Merger Sub
shall merge with and into the Company, with the Company continuing its corporate
existence under the DGCL as the surviving corporation in such merger (the
“Take-Private Merger”);

WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, immediately following the Take-Private Closing, the Company shall
consummate the Separation Transactions (as defined herein), including merging
with Hospital Merger Sub, with the Company continuing as the surviving limited
liability company following such merger, in accordance with the Delaware Limited
Liability Company Act (the “LLC Act”); and

WHEREAS, the effectiveness of the Separation Transactions shall be conditioned
upon the consummation of the Take-Private Closing.

NOW, THEREFORE, in consideration of the foregoing Recitals and the
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound by this Agreement, the Parties
agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

SEPARATION TRANSACTIONS

Section 1.01 KNCLP Contribution Subject to the terms and conditions of this
Agreement, after satisfaction or, to the extent permitted hereunder, waiver of
all conditions to the Separation Transactions set forth in Article IV (other
than those conditions that by their nature are to be satisfied at or immediately
prior to the Hospital Merger Closing, but subject to the satisfaction or waiver
of such conditions at or immediately prior to the Hospital Merger Closing),
unless this Agreement has been terminated pursuant to its terms or unless
another time or date is agreed to in writing by the Parties, the Company shall,
immediately following the Take-Private Closing, cause KHLP to transfer and
assign all of its equity interests in KNCLP to New LLC (the “KNCLP
Contribution”).

Section 1.02 KNCE Merger. Subject to the terms and conditions of this Agreement,
following the KNCLP Contribution, the Company shall cause KNCE to merge with and
into New LP (the “KNCE Merger”), with New LP continuing as the surviving entity
in such merger.

Section 1.03 Conversion to Limited Liability Company. Subject to the terms and
conditions of this Agreement, immediately following the KNCE Merger, the Company
shall convert into a limited liability company by causing a certificate of
conversion to be executed, acknowledged and filed with the Secretary of State of
the State of Delaware and taking all other actions required to effect such
conversions pursuant to the LLC Act (the “LLC Conversion”).

Section 1.04 Transfer of Transferred Homecare Companies and Transferred Homecare
Assets.

(a) Subject to the terms and conditions of this Agreement, immediately following
the completion of the LLC Conversion:

(i) the Company shall (and shall cause its Hospital Entities to) convey, assign,
transfer and deliver to Gentiva, and Gentiva shall (and the Company shall cause
Gentiva to) acquire and accept from the Company and the Hospital Entities, all
of the Company’s and the Hospital Entities’ right, title and interest to (x) the
Transferred Homecare Company Interests and the Transferred Homecare Company
Agreements, and (y) the Transferred Homecare Assets, in each case subject to all
Liens in place immediately prior to such conveyances, assignments, transfers and
deliveries (other than Liens that arose in the operation of the Retained
Business); and

(ii) concurrently with the actions described in Section 1.04(a)(i), the Company
shall (and shall cause the Hospital Entities to) convey, assign and transfer to
Gentiva, and Gentiva shall (and the Company shall cause Gentiva to) assume and
agree to pay, perform and discharge when due, all of the Assumed Homecare
Liabilities (the transactions described in this Section 1.04(a), collectively,
the “Homecare Transfers”).

 

2



--------------------------------------------------------------------------------

(b) At the closing of the Homecare Transfers:

(i) the Company shall (and shall cause the Hospital Entities to) execute such
instruments of sale and transfer or other documents and take such other actions,
in each case as are reasonably necessary to (x) convey, assign, transfer and
deliver to Gentiva the Transferred Homecare Company Interests, Transferred
Homecare Company Agreements and the Transferred Homecare Assets or (y) assign
and transfer the Assumed Homecare Liabilities to Gentiva;

(ii) Gentiva shall (and the Company shall cause Gentiva to) execute and deliver
such instruments of sale and transfer or other documents and take such other
actions, in each case as are reasonably necessary to (x) acquire and accept from
the Company or the applicable Hospital Entities the Transferred Homecare Company
Interests, Transferred Homecare Company Agreements and the Transferred Homecare
Assets or (y) assume and agree to pay, perform and discharge when due the
Assumed Homecare Liabilities.

Section 1.05 Distributions of Gentiva.

(a) Subject to the terms and conditions of this Agreement, immediately after the
Homecare Transfers:

(i) the Company shall cause Kentucky Healthcare Operating to distribute all of
its right, title and interest in the Company Interests of Gentiva to the
Company; and

(ii) immediately thereafter, the Company shall distribute all of its right,
title and interest in the Company Interests of Gentiva to Homecare Intermediate
(the distributions described in this Section 1.03(a), together, the “Gentiva
Distributions”).

(b) The Company shall, and shall cause Kentucky Healthcare Operating to, execute
such documents and take such actions, in each case as are reasonably necessary
to effectuate the Gentiva Distributions.

Section 1.06 Hospital Merger.

(a) Subject to the terms and conditions of this Agreement, immediately after the
consummation of the Gentiva Distributions, Hospital Merger Sub shall be merged
with and into the Company in accordance with the LLC Act (the “Hospital Merger”,
and the closing of the Hospital Merger, the “Hospital Merger Closing,” and the
date of the Hospital Merger Closing, the “Closing Date”). As a result of the
Hospital Merger, the separate existence of Hospital Merger Sub shall cease and
the Company shall continue as the surviving company (the “Surviving Company”)
and as an indirectly wholly owned Subsidiary of HospitalCo Parent.

 

3



--------------------------------------------------------------------------------

(b) At the Hospital Merger Closing:

(i) HospitalCo Parent and Hospital Merger Sub shall cause a certificate of
merger to be executed, acknowledged and filed with the Secretary of State of the
State of Delaware in accordance with the relevant provisions of the LLC Act, and
the Hospital Merger shall become effective at the time such certificate of
merger has been duly filed (the “Hospital Merger Effective Time”);

(ii) HospitalCo Parent shall cause the Hospital Merger Consideration to be
funded to Hospital Merger Sub. At the Hospital Merger Effective Time, all of the
limited liability company interests held by Homecare Intermediate in the
Surviving Company shall be converted into the right to receive the Hospital
Merger Consideration in the aggregate. Homecare Intermediate shall (and Parent
shall cause Homecare Intermediate to) direct the Surviving Company, on behalf of
Homecare Intermediate, to deposit into the Payment Fund such portion of the
Hospital Merger Consideration as is necessary to satisfy the amount required to
be deposited in the Payment Fund to pay the Merger Consideration to holders of
shares of Company Common Stock pursuant to Section 2.02(a) of the Merger
Agreement.

(c) The Consortium Parties agree to ensure that, immediately following the
Take-Private Closing (after giving effect to the Financing (but not taking into
account any funds borrowed under any revolving credit facility that is part of
the Financing) and the other transactions contemplated by the Merger Agreement),
the Homecare Entities will hold or own Cash as at the Hospital Merger Closing
equal to $12,500,000. The Consortium Parties further agree that all other Cash
of the Company and its Subsidiaries immediately prior to the Hospital Merger
Closing shall either be held and owned by the Hospital Entities or distributed
by the Homecare Entities to the Company immediately prior to the Hospital Merger
Closing.

Section 1.07 Effects of the Hospital Merger. The Hospital Merger shall have the
effects set forth in this Agreement and in the applicable provisions of the LLC
Act. Without limiting the generality of the foregoing, and subject thereto, from
and after the Hospital Merger Effective Time, all property, rights, privileges,
immunities, powers, franchises, licenses and authority of the Company and
Hospital Merger Sub shall vest in the Surviving Company, and all debts,
liabilities, obligations, restrictions and duties of each of the Company and
Hospital Merger Sub shall become the debts, liabilities, obligations,
restrictions and duties of the Surviving Company.

Section 1.08 Company LLC Agreement. At the Hospital Merger Effective Time,
HospitalCo Parent shall enter into a limited liability company operating
agreement of the Surviving Company in a form satisfactory to HospitalCo Parent
(the “Company LLC Agreement”), which shall be the limited liability company
agreement of the Company until thereafter amended in accordance with the terms
thereof.

 

4



--------------------------------------------------------------------------------

Section 1.09 Directors and Officers. From and after the Hospital Merger
Effective Time, the managers and officers of the Company shall be the managers
and officers of the Surviving Company until their successors have been duly
elected or appointed and qualified or until their earlier death, resignation or
removal in accordance with the Company LLC Agreement.

Section 1.10 No Assignment.

(a) Notwithstanding Section 1.04, this Agreement shall not constitute an
agreement to transfer, and none of the Hospital Entities shall be required to
transfer, to Gentiva (or any other Homecare Entity) any Contract constituting a
Transferred Homecare Asset, or any Claim, right, or benefit thereunder or
resulting therefrom, if an attempted transfer thereof without the consent of any
Third Party would constitute a breach or violation of the terms and conditions
of such Contract or applicable Law and for which such consent has not been
obtained prior to the Homecare Transfers (any such Contract, together with any
such Claim, right or benefit, the “Consent Required Contracts”).

(b) Prior to the Homecare Transfers, the Company and Parent shall (and shall
cause their respective applicable Subsidiaries to) use reasonable best efforts
to obtain all consents required to assign to Gentiva (or any other Homecare
Entity as may be designated by Gentiva or Parent) any Contract that would be a
Consent Required Contract if the consent of a Third Party to the assignment
thereof to Gentiva or its designee was not obtained as of or prior to the
consummation of the Homecare Transfers. With respect to each Consent Required
Contract, the Company shall, and Parent shall cause Gentiva or its designee to,
enter into a commercially reasonable arrangement acceptable to each of the
HospitalCo Parent and Parent, to be effective as of, or prior to, the
consummation of the Homecare Transfers which will not result in any material
violation or breach of, or constitute a material default under, applicable Law
or the terms of such Consent Required Contract and under which, as of the
consummation of the Homecare Transfers (x) Gentiva would obtain the Claims,
rights and benefits under such Consent Required Contract as if such Contract had
been fully assigned and transferred to Gentiva effective as of the consummation
of the Homecare Transfers, and (y) Gentiva would assume and agree to perform,
pay and discharge all Liabilities under such Consent Required Contract as if
such Liabilities had been assumed by Gentiva effective as of the consummation of
the Homecare Transfers. The Company shall, and shall cause the applicable
Hospital Entities to, promptly pay to Gentiva, when received, all monies
received by them under any such Consent Required Contract. Parent shall, and
shall cause Gentiva to, pay when required any Liabilities under any such Consent
Required Contract or promptly reimburse the Company or any other applicable
Hospital Entities to

 

5



--------------------------------------------------------------------------------

the extent the Company or such Hospital Entities have paid any such Liabilities.
If and when the consent required to transfer any Consent Required Contract is
obtained, the transfer of the applicable Consent Required Contracts shall be
promptly effected in accordance with the terms of this Agreement. For twelve
(12) months following the Homecare Transfers or such longer period (not to
exceed eighteen (18) months following the Homecare Transfers) as may be
reasonably requested by Parent by written notice to the Company prior to the
expiration of such twelve (12) month period, the Company and Parent shall use
their reasonable best efforts to obtain all consents required to assign any
Consent Required Contract to Gentiva. Parent shall cause Gentiva to use its
reasonable best efforts to assist the Company in obtaining each such consent.
Promptly after receipt of any such consent, the Company, Parent and Gentiva
shall (or shall cause their applicable Subsidiaries to) execute all such
documents and take such other actions as may be reasonably necessary to assign
the applicable Consent Required Contract to Gentiva and for Gentiva to assume
the Liabilities thereunder.

(c) Except as expressly contemplated in this Section 1.10, any Consent Required
Contract shall continue to be considered a Transferred Homecare Asset under this
Agreement during any period prior to receipt of the consent of a Third Party
required for the assignment thereof to Gentiva or its designee and the
effectiveness of such assignment to Gentiva or its designee; provided that
(i) there shall be no adjustment to the Hospital Merger Consideration as a
result of any Contract being a Consent Required Contract and (ii) subject to the
Company’s performance of its obligations under this Section 1.10 in accordance
with the terms of hereof, in no event shall the failure (in and of itself)
following the Homecare Transfers, to obtain any consent in respect of a Consent
Required Contract constitute a breach of this Agreement.

(d) From and after the Hospital Merger Closing, the out-of-pocket costs and
expenses associated with any assignments of any Consent Required Contracts
contemplated by this Section 1.10, including payments made to Third Party
counterparties to such Consent Required Contracts in connection with such
assignments or obtaining consents with respect thereto, shall be borne by Parent
and HospitalCo Parent in proportion to their Homecare Sharing Percentage and
Hospital Sharing Percentage, respectively.

ARTICLE II

Covenants

Section 2.01 Transition Matters.

(a) Promptly following the date hereof, in furtherance of the transactions
contemplated by this Agreement, the Consortium Parties shall, and shall cause
their Subsidiaries and their respective officers, employees, accountants, legal
advisors and other representatives to, develop a transition plan for the
separation of the Homecare

 

6



--------------------------------------------------------------------------------

Business and the Retained Business, each on a standalone basis (the “Transition
Plan”). Until the Hospital Merger Closing or the earlier termination of this
Agreement in accordance with its terms, the Consortium Parties shall, and shall
cause their Subsidiaries and their respective officers, employees, accountants,
legal advisors and other representatives to, cooperate in good faith and use
reasonable best efforts to implement such Transition Plan as promptly as
practicable (and in accordance with the schedule set forth therein). The
Transition Plan shall address: transitional services to be provided for under
the Transition Services Agreement and any other transitional agreements; the
separation or replacement of Shared Contracts (including steps to assign,
partially assign and/or separate such contracts); the separation of the
Company’s current integrated IT Systems into separate IT Systems for each of the
Homecare Business and the Retained Business; the separation or sharing of other
shared assets that are currently used or held for use by both the Homecare
Business and the Retained Business (including the determination of what assets
shall comprise the Transferred Homecare Assets and assets retained by the
Hospital Entities, respectively); a proposed timeline for transitional services
and the separation of the Homecare Business and the Retained Business, including
those actions contemplated to be taken prior to the Hospital Merger Closing; and
such other matters as Parent and HospitalCo Parent may mutually agree; provided
that, except as expressly set forth in the Merger Agreement or this Agreement,
any action to be taken by the Company or any of its Subsidiaries prior to the
Hospital Merger Closing shall require the Company’s prior written consent, not
to be unreasonably withheld.

(b) Subject to the terms and conditions of this Agreement, prior to the Hospital
Merger Closing, the Company shall, and shall cause its Subsidiaries and their
respective officers, employees, accountants, legal advisors and other
representatives to, (i) provide all such assistance and cooperation as may be
reasonably requested by Parent and/or HospitalCo Parent in connection with the
development and preparation of the Transition Plan, the Transition Services
Agreement and such other transitional arrangements as may be desired and with
the identification of assets and liabilities to be separated or allocated
between the Homecare Business, on the one hand, and the Retained Business, on
the other hand (including what assets shall comprise the Transferred Homecare
Assets), and (ii) execute such instruments and other documents and take such
other actions, in each case as may be requested by Parent and/or HospitalCo
Parent to implement the transactions contemplated by this Agreement (including
the obtaining of any consents) or by the Transition Plan; provided, that except
as expressly contemplated under the Merger Agreement or this Agreement
(including pursuant to Section 8.02(i) of the Merger Agreement and
Section 2.06(b), Section 2.06(c) and Section 2.07 of this Agreement), neither
the Company nor any of its Subsidiaries shall be required to, prior to the
Take-Private Closing, (A) execute any instruments or documents or take any
actions, (B) bear any material out-of-pocket cost or expense, or pay any
material fee or make any other material payment to any third party, (C) commence
any litigation or offer or grant any material accommodation (financial or

 

7



--------------------------------------------------------------------------------

otherwise) to any third party in order to assign, partially assign, separate,
replace or novate any Contract or insurance policy, release or put in place any
Guarantee and Credit Support Arrangements, or to obtain any consent otherwise
required in connection with any of the transactions contemplated by this
Agreement (including pursuant to Section 1.10, Section 2.02 and Section 2.03);
or (D) incur any other material liability, in each case of clauses (A) to (D),
that would not be conditioned upon or that would be effective prior to the
Take-Private Closing.

(c) In addition, Parent and HospitalCo Parent shall each take the following
actions:

(i) promptly after the date of this Agreement, appoint a transition manager
whose primary responsibility is to plan and execute such transition and manage
such Party’s respective transition team;

(ii) promptly after the date of this Agreement, review the technology, business
operations and administration capabilities to be so transitioned or migrated,
taking into account any issues of separation arising from the Transition Plan;

(iii) establish the respective transition teams;

(iv) set regular meetings of such transition teams during the period between the
date of this Agreement and the Hospital Merger Closing;

(v) make available appropriate knowledgeable business, operations,
administration and technology personnel and any other personnel reasonably
needed for such transition and migration planning; and

(vi) implement the Transition Plan;

provided that all such activities shall be in compliance with applicable Law.
The Company shall be permitted to designate one or more representatives who
shall be permitted to attend any meeting of the transition teams and otherwise
participate in any of the actions set forth in this Section 2.01 or otherwise
related to the Transition Plan. Each of Parent and HospitalCo Parent shall, and
shall cause their respective transition teams to, consult with the Company and
consider in good faith the Company’s recommendations regarding the Transition
Plan and the development and implementation thereof. Prior to the Take-Private
Closing, representatives of the Company shall be entitled to participate in any
communications and negotiations with Third Parties in connection with
(A) obtaining any consent required under any Consent Required Contract,
(B) assigning, partially assigning, separating, replacing, or obtaining any
complete or partial novation of any Shared Contract or any insurance policy, or
(C) releasing or putting in place any Guarantee and Credit Support Arrangements.

 

8



--------------------------------------------------------------------------------

(d) During the period between the date of this Agreement and the Hospital Merger
Closing or the earlier termination of this Agreement in accordance with its
terms, the Company shall, and shall cause its Subsidiaries and their respective
officers, employees, accountants, legal advisors and other representatives to,
cooperate in good faith with Parent and HospitalCo Parent to review and assist
Parent and HospitalCo Parent in the preparation of the schedules to the
Transition Services Agreement to achieve a separation of the Homecare Business
and the Retained Business in accordance with the principles and timeline desired
by Parent and HospitalCo Parent.

Section 2.02 Shared Contracts.

(a) Promptly after the date hereof and until the Hospital Merger Closing or the
earlier termination of this Agreement in accordance with its terms, the Parties
shall, and shall cause their respective Subsidiaries to, use reasonable best
efforts to cause the Shared Contracts to be assigned or partially assigned to a
HomecareCo Group Member or a HospitalCo Group Member and/or to be replaced with
separate contracts for the Homecare Business and/or the Retained Business, in
each case as set forth in the Transition Plan and effective as of the Hospital
Merger Closing or such later time or date as may be set forth in the Transition
Plan. The Parties shall cooperate and provide reasonable assistance to each
other in effecting such partial assignment, separation or replacement of the
Shared Contracts.

(b) If, as of the Hospital Merger Closing (or such later time or date as may be
set forth in the Transition Plan), any Shared Contract has not been assigned,
partially assigned, separated or replaced as set forth in the Transition Plan,
then, until (x) the twelve (12) month anniversary of the Hospital Merger Closing
or such longer period (not to exceed eighteen (18) months following the Hospital
Merger Closing) as may be reasonably requested by Parent by written notice to
HospitalCo Parent prior to the expiration of such twelve (12) month period or
(y) the earlier expiration or termination of the Shared Contract in accordance
with its terms, HospitalCo Parent shall cause the applicable Hospital Entity and
Parent shall cause the applicable Homecare Entity to enter into a mutually
agreeable arrangement which will not result in a material violation or breach
of, or constitute a material default under, applicable Law or the terms of such
Shared Contract and under which (i) the Homecare Business or the Retained
Business (as the case may be) would obtain such Claims, rights and benefits
under such Shared Contract as the Homecare Business or the Retained Business (as
the case may be) obtained immediately prior to the Hospital Merger Closing, and
(ii) a Homecare Entity or Hospital Entity (as the case may be) would assume and
agree to perform, pay and discharge when due all Liabilities under such Shared
Contract to the extent related to the Homecare Business or Retained Business (as
the case may be). Parent or HospitalCo Parent, as the case may be, shall cause
its Subsidiary that is party to such Shared Contract to promptly pay to
HospitalCo Parent (or its designated Hospital Entity) or Parent (or its
designated Homecare Entity) (as the case may be), when received, all monies
received by

 

9



--------------------------------------------------------------------------------

such Subsidiary to the extent related to the Retained Business or the Homecare
Business (as the case may be). Parent or HospitalCo Parent shall or shall cause
its applicable Subsidiaries to pay when required any Liabilities under any such
Shared Contract or promptly reimburse the party to such Shared Contract to the
extent such party has paid (or cause to be paid) any such Liabilities. Unless
mutually agreed by Parent and HospitalCo Parent, neither Parent nor HospitalCo
Parent (nor any of their respective Subsidiaries) will be obligated to extend or
renew any Shared Contract beyond the term of such Shared Contract as in effect
immediately prior to the Hospital Merger Closing.

(c) From and after the Hospital Merger Closing, the out-of-pocket costs and
expenses associated with any such assignments or separations of Shared Contracts
contemplated by this Section 2.02, including payments made to Third Party
counterparties to such Shared Contracts in connection therewith, shall be borne
by Parent and HospitalCo Parent in proportion to their Homecare Sharing
Percentage and Hospital Sharing Percentage, respectively.

Section 2.03 Replacement of Guarantees and Credit Support.

(a) The Parties covenant and agree that:

(i) they shall cooperate and use their respective reasonable best efforts to
obtain the full and unconditional release, effective as of the Hospital Merger
Closing, of the guarantees extended by the Hospital Entities on behalf of a
Homecare Entity or the Homecare Business (“Hospital Guarantees”); and

(ii) they shall cooperate and use their respective reasonable best efforts to
put in place, effective as of the Hospital Merger Closing, replacement credit
support arrangements from a Homecare Entity reasonably acceptable to the
relevant counterparties to substitute for the credit support currently provided
by the Hospital Entities on behalf of a Homecare Entity or the Homecare Business
(“Hospital Credit Support”).

(b) From and after the Hospital Merger Closing, Parent shall indemnify, pay,
reimburse and hold the HospitalCo Group Indemnified Persons harmless from any
and all payments required to be made under, and costs and expenses reasonably
incurred in connection with, Hospital Guarantees or Hospital Credit Support to
the extent relating to the Homecare Business.

(c) The Parties covenant and agree that:

(i) they shall cooperate and use their respective reasonable best efforts to
obtain the full and unconditional release, effective as of the Hospital Merger
Closing, of the guarantees extended by the Homecare Entities on behalf of a
Hospital Entity or the Retained Business (“Homecare Guarantees”); and

 

10



--------------------------------------------------------------------------------

(ii) they shall cooperate and use their respective reasonable best efforts to
put in place, effective as of the Hospital Merger Closing, replacement credit
support arrangements from a Hospital Entity acceptable to the relevant
counterparties to substitute for the credit support currently provided by the
Homecare Entities on behalf of a Hospital Entity or the Retained Business
(“Homecare Credit Support”, and together with the Homecare Guarantees, the
Hospital Guarantees and the Hospital Credit Support, collectively the “Guarantee
and Credit Support Arrangements”).

(d) From and after the Hospital Merger Closing, HospitalCo Parent shall
indemnify, pay, reimburse and hold the HomecareCo Group Indemnified Persons
harmless from any and all payments required to be made under, and costs and
expenses reasonably incurred in connection with, Homecare Guarantees or Homecare
Credit Support to the extent relating to the Retained Business.

(e) It is the intention and understanding of the Parties that, except as may be
mutually agreed by Parent and HospitalCo Parent, such Hospital Guarantees,
Hospital Credit Support, Homecare Guarantees and Homecare Credit Support shall
be canceled and terminated as of the Closing Date, and the released Person and
its Affiliates shall have no further obligation or liability (contingent or
otherwise) under such Hospital Guarantees, Hospital Credit Support, Homecare
Guarantees and Homecare Credit Support from and after the Closing Date;
provided, however, that in the event any of the Guarantee and Credit Support
Arrangements has not been canceled and terminated as of the Closing Date,
HospitalCo Parent or Parent, as applicable, shall, and shall cause its
respective Subsidiaries to, keep in place such Guarantee and Credit Support
Arrangements as may be mutually agreed between Parent and HospitalCo Parent and
shall not take any action to terminate or modify any such mutually agreed
Guarantee and Credit Support Arrangement until the earlier of (i) expiration by
its terms of such Guarantee and Credit Support Arrangement or (ii) the date on
which HospitalCo Parent or Parent, as applicable, provides written confirmation
to the other Party that such Guarantee and Credit Support Arrangement (including
all obligations and Liabilities of such other Party and its respective
Affiliates with respect thereto) has been fully and unconditionally released;
provided that each of Parent and HospitalCo Parent shall indemnify, hold
harmless and reimburse the other (or its applicable Subsidiaries) for any
Liabilities that may be incurred pursuant to such outstanding Guarantee and
Credit Support Arrangements.

(f) Prior to the Hospital Merger Closing, the Company shall, and shall cause its
Subsidiaries to, provide such assistance and cooperation as Parent and
HospitalCo Parent may reasonably request in connection with the actions
contemplated by this Section 2.03, including the identification of all Guarantee
and Credit Support Arrangements and communication with the beneficiaries of the
foregoing.

 

11



--------------------------------------------------------------------------------

Section 2.04 Further Assurances; Post-Hospital Merger Closing Transfers.

(a) Each of the Parties will execute and deliver such further instruments of
transfer, distribution and assumption or such other documents, and take such
actions, as the other Parties may reasonably request in order to effect the
purposes of this Agreement and to carry out the terms hereof, in each case
subject to and in accordance with the Transition Plan, the Transition Services
Agreement, the other terms and conditions of this Agreement and applicable Law.
Without limiting the generality of the foregoing, subject to and in accordance
with the Transition Plan, the Transition Services Agreement, the other terms and
conditions of this Agreement and applicable Law, at any time and from time to
time after Hospital Merger Closing:

(i) at the reasonable request of Parent, HospitalCo Parent and the Hospital
Entities shall execute and deliver such other instruments of transfer,
distribution and assumption and such other documents, and take such actions as
Parent may reasonably deem necessary or desirable in order to (x) transfer,
convey, assign and deliver to a Homecare Entity any asset, property or right to
the extent it relates to or that is used or held for use exclusively in the
operation of the Homecare Business, and (y) properly assume and agree to
perform, pay and discharge when due any Liability to the extent it relates or
arises from the operation of the Hospital Business; and

(ii) at the reasonable request of HospitalCo Parent, Parent and the Homecare
Entities shall execute and deliver such other instruments of transfer,
distribution and assumption and such other documents, and take such actions as
HospitalCo Parent may reasonably deem necessary or desirable in order to
(x) transfer, convey, assign and deliver to a Hospital Entity any asset,
property or right of a Homecare Entity to the extent it relates to or that is
used or held for use exclusively in the operation of the Hospital Business and
(y) properly assume and agree to perform, pay and discharge when due any
Liability to the extent it relates to or arises from the operation of the
Homecare Business.

(b) If at any time following the Hospital Merger Closing, either Parent or
HospitalCo Parent (or any Subsidiary thereof) shall receive or otherwise possess
any asset that is or was, prior to the Hospital Merger Closing, used or held for
use exclusively in the other’s business (in the case of Parent, the Transferred
Homecare Assets, and in the case of HospitalCo Parent, assets that do not
constitute Transferred Homecare Assets, and each such asset (as applicable), a
“Non-Transferred Asset”), Parent or HospitalCo Parent (as the case may be) (the
“Transferor Party”) shall, upon identification of such Non-Transferred Asset by
any Party or its Subsidiaries, promptly transfer, or cause to be transferred,
such Non-Transferred Asset to the other Party (or to such Party’s designated
Subsidiary) (the “Transferee Party”) entitled to such Non-Transferred Asset, and
the Transferee Party shall accept such Non-Transferred Asset (provided that, to
the extent the Transferor Party requires such Non-Transferred Asset to provide
services to the Transferee Party under the Transition Services Agreement, such
transfer shall be delayed

 

12



--------------------------------------------------------------------------------

until completion of the applicable services). If any transfer or assignment of
any Non-Transferred Asset under this Section 2.04 is unable to be consummated
promptly for any reason, then, insofar as reasonably possible, the Transferor
Party shall thereafter hold such Non-Transferred Asset for the use and benefit
of the Transferee Party. In addition, the Transferor Party retaining such
Non-Transferred Asset shall, insofar as reasonably possible and to the extent
permitted by Law, take such actions as may be reasonably requested by the
Transferee Party to which such Non-Transferred Asset is to be transferred or
assigned, in order to place such Transferee Party in a substantially similar
position as if such Non-Transferred Asset had been transferred as contemplated
hereby and so that all the benefits and burdens relating to such Non-Transferred
Asset, including use, risk of loss, Tax costs, potential for gain, and dominion,
control and command over such Non-Transferred Asset, is to inure from and after
the Hospital Merger Closing to the Transferee Party. From and after the Hospital
Merger Closing, the reasonable out-of-pocket costs and expenses associated with
any such transfers or assignments of Non-Transferred Assets, including
reasonable attorneys’ fees and all recording or similar fees, shall be borne by
Parent and HospitalCo Parent in proportion to their Homecare Sharing Percentage
and Hospital Sharing Percentage, respectively.

(c) Notwithstanding anything to the contrary in Section 2.04(b), to the extent
not prohibited by applicable Tax Laws (and to the extent consistent with the
relevant arrangement agreed to by Parent and HospitalCo Parent pursuant to
Section 2.04(b)), Parent shall cause the HomecareCo Group and HospitalCo Parent
shall cause the HospitalCo Group to treat and report on their Tax Returns, the
Non-Transferred Assets as assets owned by the Transferee Party after the
Hospital Merger Closing. Each of Parent and HospitalCo Parent agrees to notify
the other Party promptly in writing if it determines that such treatment (to the
extent consistent with the relevant arrangement agreed to by Parent and
HospitalCo Parent pursuant to Section 2.04(b)) is not permitted under applicable
Tax Laws. Where such treatment is not permitted under applicable Tax Laws, and
subject to the terms of any relevant arrangement agreed to by Parent and
HospitalCo Parent pursuant to Section 2.04(b), the amount of the Liability for
Taxes imposed on the Transferor Party or any of its Subsidiaries with respect to
any Non-Transferred Asset for any taxable period (or portion thereof) beginning
after the Closing Date, if any, for which the Transferee Party and its
Subsidiaries are responsible shall be calculated on a “with and without” basis
and the Transferee Party shall pay such amount to the Transferor Party. The
Transferor Party shall provide, and shall cause its Subsidiaries to provide, the
Transferee Party with a reasonable opportunity to review the relevant portion of
any applicable Tax Returns relating to any Non-Transferred Assets (and
accompanying schedules, calculations and other reasonably requested work papers)
as necessary for determining such Tax Liability; provided, that, in the case of
Tax Returns of the Transferor Party or any of its Subsidiaries (or of a
consolidated, combined, unitary or Tax group including any of them), the
Transferor Party may, in lieu of delivering the Tax Returns, deliver to the
Transferee Party pro-forma statements setting forth in sufficient detail the
information relevant for determining the relevant Tax

 

13



--------------------------------------------------------------------------------

Liability. If Parent and HospitalCo Parent are unable to reach an agreement in
respect of any dispute concerning such Tax Liability, they shall promptly submit
any such dispute for resolution to an accounting firm of international
reputation mutually agreeable to Parent and HospitalCo Parent (the “Tax
Accountant”). All costs and expenses of the Tax Accountant shall be borne by
Parent and HospitalCo Parent in proportion to their Homecare Sharing Percentage
and Hospital Sharing Percentage, respectively.

(d) If any skilled nursing facility remains unsold as of the Hospital Merger
Closing and is sold after such date for a positive purchase price, the Company
shall remit to Parent the Homecare Sharing Percentage of the net proceeds
actually realized by the Company with respect to such sale.

Section 2.05 Use of Names; Cross License.

(a) At the Hospital Merger Closing, the Company and Parent shall, or shall cause
their respective Subsidiaries to, enter into a trademark license agreement (the
“Trademark License Agreement”), reasonably acceptable to both Parent and
HospitalCo Parent, which shall provide for the grant of a limited, royalty-free
license to each of the HomecareCo Group Members to use the Hospital Trademarks
set forth in Schedule 2.05(a) for so long as the HomecareCo Group and the
HospitalCo Group continue to be Affiliates, plus a reasonable wind-down period
thereafter.

(b) At the Hospital Merger Closing, the Company and Parent shall, or shall cause
their respective Subsidiaries to, enter into an intellectual property license
agreement (the “IP License Agreement”), reasonably acceptable to both Parent and
HospitalCo Parent, which shall provide for the grant of a limited, royalty-free
license to each of the HospitalCo Group Members to use the Homecare IP to the
extent used in the Retained Business and to each of the HomecareCo Group Members
to use the Hospital IP to the extent used in the Homecare Business; provided,
that unless set forth in the Transition Services Agreement or any other
Ancillary Agreement, neither the Company nor Parent (or any of their respective
Subsidiaries) shall have any obligation to provide updates, support or bug fixes
to any such licensed Intellectual Property.

(c) Prior to the Hospital Merger Closing, the Company shall, and shall cause its
Subsidiaries to, provide such assistance and cooperation as Parent and
HospitalCo Parent may reasonably request in connection with the actions
contemplated by this Section 2.05, including using reasonable best efforts to
identify shared Intellectual Property.

 

14



--------------------------------------------------------------------------------

Section 2.06 Insurance

(a) Separation of Insurance Generally. Except as otherwise provided in
Section 2.06(d), from and after the Hospital Merger Closing, (i) the Homecare
Entities, the Homecare Business, the Transferred Homecare Assets and the Assumed
Homecare Liabilities, and the operations, assets and Liabilities in respect
thereof, shall cease to be insured by any of Hospital Entities’ non-Affiliated
Third Party insurance and reinsurance policies, and (ii) except as provided in
this Agreement, none of the HomecareCo Group shall have any access, right, title
or interest in or to any such insurance or reinsurance policies (including to
all claims and rights to make claims and all rights to proceeds, except as
otherwise provided in Section 2.06(d)) to cover the Homecare Entities, the
Homecare Business, the Transferred Homecare Assets or the Assumed Homecare
Liabilities, or the operations, assets or Liabilities in respect thereof. From
and after the Hospital Merger Closing, the HomecareCo Group shall be responsible
for securing all insurance it considers appropriate for the Homecare Entities,
the Homecare Business, the Transferred Homecare Assets and the Assumed Homecare
Liabilities, and the operations, assets and Liabilities in respect thereof
(which may include insurance written by the Company’s captive insurance
Subsidiary if permitted under applicable Law).

(b) Replacement of Homecare Insurance Coverage. During the period between the
date of this Agreement and the Hospital Merger Closing or the earlier
termination of this Agreement in accordance with its terms, the Company shall,
and shall cause its Subsidiaries and their respective officers, employees,
accountants, legal advisors and other representatives to, cooperate in good
faith with Parent and HospitalCo Parent to enable Parent and HospitalCo Parent,
at their sole cost and expense, to place and bind, effective as of the Hospital
Merger Closing, new insurance policies with respect to the Homecare Entities,
the Homecare Business, the Transferred Homecare Assets and the Assumed Homecare
Liabilities, and the operations, assets and Liabilities in respect thereof, in
replacement of any of the insurance or reinsurance policies of the Company or
its Subsidiaries that are provided by non-Affiliated Third Parties or by
Cornerstone under which coverage was provided for the Homecare Entities, the
Homecare Business, the Transferred Homecare Assets and the Assumed Homecare
Liabilities prior to the Hospital Merger Closing and under which such coverage
will not be available following the Hospital Merger Closing. All out-of-pocket
costs and expenses of Parent and HospitalCo Parent and out-of-pocket costs and
expenses of the Company to place and bind such new insurance policies
contemplated by this Section 2.06(b) outstanding as of the Hospital Merger
Closing shall be deemed to be Shared Company Transaction Liabilities; provided,
that any premiums or other payments payable by the insured under such new
insurance policies shall be borne solely by the Homecare Entities.

(c) Novation of Workers’ Compensation Insurance Policies. Without limiting
Section 2.06(a) and Section 2.06(b), as promptly as practicable following the
date of this Agreement (and in any event prior to the Hospital Merger Closing),
the Company shall cooperate with Parent and HospitalCo Parent and use reasonable
best efforts to enter into, at Parent and HospitalCo Parent’s sole expense, a
partial novation (on terms acceptable to Parent and HospitalCo Parent) to one or
more of the Homecare Entities of the Company’s non-Affiliated Third Party
workers’ compensation insurance policies for all policy periods commencing on
and after January 1, 2011 with respect to all of the risks insured

 

15



--------------------------------------------------------------------------------

thereunder to the extent relating to (i) the Homecare Business and (ii) the
Homecare Sharing Percentage of all other risks insured thereunder that do not
relate to the Hospital Business (the risks described in this clause (ii), the
“Novated Unallocated WC Tail”) (which risks, for the avoidance of doubt,
constitute Assumed Homecare Liabilities), which novation shall be effective as
of the Hospital Merger Closing. Parent shall cause one or more of the Homecare
Entities to obtain as of the Hospital Merger Closing all letters of credit as
may be required by the provider of such workers’ compensation insurance as
collateral in connection with the insurance novated to the applicable Homecare
Entities, which letters of credit shall reduce the letters of credit required to
be held in respect of the Company’s obligations from and after the Hospital
Merger Closing. If such novation is not effective as of the Hospital Merger
Closing, Parent shall, and shall cause the Homecare Entities, to (x) cooperate
with HospitalCo Parent and the Company to enter into such novation as promptly
as practicable following the Hospital Merger Closing, (y) obtain all required
letters of credit as promptly as practicable following the Hospital Merger
Closing as contemplated by the foregoing sentence and (z) indemnify and hold the
Company harmless against, and promptly reimburse the Company for, any losses
incurred by the Company in connection with the risks to be novated pursuant to
this Section 2.06(c) in accordance with Section 6.02(b)(ii).

(d) Claims Under Hospital Insurance Policies. With respect to events,
occurrences or circumstances relating to the Homecare Entities, the Homecare
Business, the Transferred Homecare Assets or the Assumed Homecare Liabilities,
or the operations, assets and Liabilities in respect thereof, that occurred or
existed prior to the Closing Date that are covered by occurrence-based insurance
policies of the Hospital Entities that are provided by non-Affiliated Third
Parties, following the Hospital Merger Closing, the HomecareCo Group may, or may
by written request to the HospitalCo Group cause the HospitalCo Group to on
HomecareCo Group’s behalf, make claims under such policies; provided, that:

(i) by making, or causing to be made, such claims, (x) Parent shall cause the
HomecareCo Group to reimburse the HospitalCo Group for any documented
out-of-pocket costs incurred by the HospitalCo Group as a result of making such
claims, including any retroactive or prospective premium adjustments to the
extent directly attributable to any such claims, as such amounts are determined
in accordance with those policies from time to time and as reasonably
demonstrated by HospitalCo Parent, and (y) Parent shall cause the HomecareCo
Group to pay and satisfy any applicable deductible or retention amount with
respect to any such claims;

(ii) Parent agrees that the HomecareCo Group shall not, and shall cause the
HomecareCo Group Members not to, make any such claims if, and to the extent
that, such claims are covered by any insurance policy issued to or maintained by
the HomecareCo Group;

 

16



--------------------------------------------------------------------------------

(iii) the HospitalCo Group shall not be liable under any circumstances for the
inability of the HomecareCo Group, or HospitalCo Group on HomecareCo Group’s
behalf, to collect insurance proceeds under any such insurance policy; and

(iv) HospitalCo Group shall not have any obligation to commence any litigation
with respect to any matter potentially covered under such insurance policy, and
if the HomecareCo Group reasonably believes that coverage for any such event or
circumstance was wrongfully denied under such insurance policy, the HospitalCo
Group shall, to the extent permitted under such insurance policy and by
applicable Law, upon request of the HomecareCo Group, assign to the HomecareCo
Group the right to commence and pursue litigation with respect to such allegedly
wrongfully denied coverage. Any such litigation shall be at the HomecareCo
Group’s sole expense.

(e) Wrong Pockets. If, following the Hospital Merger Closing, any HospitalCo
Group Member receives any amounts under any insurance policy with respect to any
claim asserted under such policy prior to the Closing Date in respect of any
occurrence, event, condition, or circumstance that occurred or existed prior to
the Closing Date relating to the Homecare Entities, Homecare Business, the
Transferred Homecare Assets or the Assumed Homecare Liabilities, or the
operations, assets and Liabilities in respect thereof, the applicable HospitalCo
Group Member shall promptly forward such amounts (or the applicable portion
thereof to the extent relating to the Homecare Entities, Homecare Business, the
Transferred Homecare Assets or the Assumed Homecare Liabilities, or the
operations, assets and Liabilities in respect thereof) to Parent or its
designated Subsidiary.

Section 2.07 Representation and Warranty Insurance.

(a) As promptly as practicable following the date hereof, the Company shall and
shall cause its applicable Subsidiaries to, at the request of Parent or
HospitalCo Parent, use reasonable best efforts to obtain and bind a sell-side
representation and warranty insurance policy at Parent’s and HospitalCo Parent’s
cost, on terms and conditions reasonably approved by Parent and HospitalCo
Parent, and to incept on the Closing Date, with respect to the representations
and warranties made by the Company and/or its Subsidiaries under the asset
purchase agreement and operations transfer agreements entered into in connection
with the SNF Transaction (such policy, the “SNF R&W Policy”). The Company shall,
and shall cause its Subsidiaries and Representatives to, promptly provide
reasonable cooperation to Parent and/or HospitalCo Parent in connection with
obtaining and binding the SNF R&W Policy, including making available employees
of the Company and its Subsidiaries, on reasonable advance notice during
business hours, for underwriting and diligence purposes and providing access to
any Company data room or other due diligence materials furnished in connection
with the SNF Transaction. All out-of-pocket costs and expenses of Parent and
HospitalCo Parent and out-of-pocket costs and expenses of the Company for the
SNF R&W Policy outstanding as of the Hospital Merger Closing shall be deemed to
be Shared Company Transaction Liabilities.

 

17



--------------------------------------------------------------------------------

(b) At the request of Parent or HospitalCo Parent, the Company shall and shall
cause its Subsidiaries to promptly provide all reasonable cooperation to Parent
and/or HospitalCo Parent in connection with any efforts of Parent or HospitalCo
Parent to obtain and bind a buy-side representation and warranty insurance
policy with respect to the representations and warranties of the Company under
the Merger Agreement. All out-of-pocket costs and expenses of Parent and
HospitalCo Parent and out-of-pocket costs and expenses of the Company for
buy-side representation and warranty insurance policy contemplated by this
Section 2.07(b) outstanding as of the Hospital Merger Closing shall be deemed to
be Shared Company Transaction Liabilities.

Section 2.08 Loss Portfolio Transfer. In the event that the Put or the Call is
exercised pursuant to the Homecare JV Agreement, Parent shall or shall cause one
of the Homecare Entities to, obtain and bind loss portfolio transfer reinsurance
policies (such policies, the “Loss Portfolio Transfer Reinsurance Policies”),
effective as of the Put/Call Closing Date, pursuant to which all of the
Liabilities in respect of the Assumed Share of NCD/ALF Claims Tail (including
any such Liabilities which (a) are known or pending or have otherwise arisen as
of or prior to the Put/Call Closing Date or (b) are discovered or otherwise
arise after the Put/Call Closing Date), shall be transferred to a commercial
insurer. All costs and expenses of obtaining such Loss Portfolio Transfer
Reinsurance Policies shall be borne by a Homecare Entity; provided, that the
aggregate amount of all such costs and expenses shall be deducted from the net
consideration payable to the Put Sellers (as defined in the Homecare JV
Agreement) or the Call Sellers (as defined in the Homecare JV Agreement) payable
at the Put/Call Closing. To the extent reasonably requested by Parent,
HospitalCo Parent shall, and shall cause the HospitalCo Group Members to,
cooperate and assist Parent in obtaining and binding the Loss Portfolio Transfer
Reinsurance Policies.

Section 2.09 Settlement of Intercompany Accounts. The Company shall use
reasonable best efforts to cause all intercompany leases, receivables, payables,
loans and other accounts (collectively, “Intercompany Accounts”) in existence
immediately prior to the Hospital Merger Closing between the Hospital Entities,
on the one hand, and the Homecare Entities, on the other hand, to be
contributed, distributed, or otherwise transferred or assumed at or prior to the
Hospital Merger Closing such that, as of the Closing Date, there are no
Intercompany Accounts outstanding between any Hospital Entity, on the one hand,
and any Homecare Entity, on the other hand, except as set forth on Schedule
2.09.

 

18



--------------------------------------------------------------------------------

Section 2.10 Post-Hospital Merger Closing Access to Information; Retention of
Records; Confidentiality.

(a) For a period of six (6) years after the Hospital Merger Closing,
(i) HospitalCo Parent shall give Parent and its Affiliates and its and their
Representatives access to the books and records of the Hospital Entities to the
extent related to the Homecare Business or the business of the Company and its
Subsidiaries prior to the Hospital Merger Closing, and (ii) Parent shall give
HospitalCo Parent and its Affiliates and its and their Representatives access to
the books and records of the Homecare Entities to the extent related to the
Retained Business or the business of the Company and its Subsidiaries prior to
the Hospital Merger Closing (the information in clauses (i) and (ii),
collectively, the “Accessible Information”), in each case as may be reasonably
required by the requesting Party or such Party’s Affiliates or its and their
Representatives, including to the extent necessary for the preparation of
financial statements or regulatory filings in respect of periods ending on or
prior to the Hospital Merger Closing, or in connection with any insurance
claims, Claims or any obligations under this Agreement or any agreement,
document or instrument contemplated hereby or thereby. At the requesting Party’s
cost and expense, the requesting Party and its Affiliates and its and their
respective Representatives shall be entitled to make copies of, and conduct
searches with respect to or in order to identify, any Accessible Information to
which such Persons are entitled to access pursuant to this Section 2.10. Any
such access shall be conducted during regular business hours upon reasonable
advance notice and under reasonable circumstances, and shall be subject to
restrictions under Law and any confidentiality obligations to which the Parties
are bound.

(b) Except as required by applicable Law, each Party shall retain, and shall use
reasonable best efforts to cause its Affiliates to retain, for a period of at
least six (6) years following the Closing Date, all information in their
possession relating to (i) in the case of HospitalCo Parent, the Homecare
Business, and (ii) in the case of Parent, the Company and its Subsidiaries prior
to the Hospital Merger Closing and the Retained Business. Except as required by
applicable Law, after expiry of such six (6) year period, each Party and its
Affiliates may destroy or otherwise dispose of such information in their
possession, provided, that prior to such destruction or disposal, it shall use
reasonable best efforts to notify the other Parties specifying the information
proposed to be destroyed or disposed of and give the other Parties a reasonable
opportunity to obtain possession of such information.

(c) From and after the Hospital Merger Closing, each Party shall, and shall
cause its Affiliates and each of its and their respective Representatives, to
keep confidential and not disclose to any other Person, unless required by
applicable Law or compelled to disclose by judicial or administrative process or
at the direction of any Governmental Entity, all information concerning each
other Party furnished to it under this Agreement or the Ancillary Agreements by
such other Party or such other Party’s Representatives, except to the extent
that such information concerning such other Party can be shown to have been
(i) in the public domain through no fault of the Party to which it was
furnished, or (ii) lawfully acquired on a non-confidential basis from other
sources by the Party to which it was furnished, provided that such sources are
not known by the Party to be subject to a confidentiality obligation to the
furnishing Party or its Representatives.

 

19



--------------------------------------------------------------------------------

Section 2.11 Litigation Cooperation. Following the Hospital Merger Closing, with
respect to any Claim made by a Third Party against or that involves any of the
Parties, the HomecareCo Group Members or HospitalCo Group Members and relates to
(a) the transactions contemplated by this Agreement, the Ancillary Agreements or
the Merger Agreement, or (b) the Company or any current or former Subsidiary of
the Company or any Liabilities or current or former assets, employees or
businesses thereof, whether or not such Claim is subject to indemnification
hereunder, each of the Parties hereto shall, upon written request by any other
party hereto, and at the expense of the requesting Party (subject to the
indemnification and expense-sharing provisions of this Agreement, to the extent
applicable), provide all cooperation and assistance, and shall furnish such
records and information, as may be reasonably requested by the other in
connection therewith, including, by using reasonable efforts to make available
to the other, its officers, directors, employees and agents as witnesses and to
attend such conferences, discovery proceedings, hearings, trials and appeals as
may be reasonably requested by the other in connection therewith. Following the
Hospital Merger Closing, with respect to (i) any such Claim involving Shared
Company Transaction Liabilities or (ii) any Claim initiated by any Governmental
Entity or private party pursuant to the HSR Act or any similar Law and relating
to the transactions contemplated by this Agreement or the Merger Agreement, the
Parties agree, consistent with applicable rules of privilege and legal ethics,
to provide each other with timely and reasonably detailed updates with respect
to all material developments, consult with each other before taking any
significant actions in connection therewith and offer each other the opportunity
to comment before submitting to any Governmental Entity or adverse party any
written materials prepared or furnished in connection with such Claim.

Section 2.12 Merger Consideration Savings Amount. If any portion of the Merger
Consideration is not paid to pre-Take Private Closing stockholders of the
Company who exercised their appraisal rights as a result of an appraisal
proceeding resulting in an Order valuing the shares of the Company Common Stock
at a lower valuation than the Merger Consideration (such unpaid portion of the
Merger Consideration, the “Merger Consideration Savings Amount”), Parent shall
be entitled to, and the Company shall pay to Parent, the Homecare Sharing
Percentage of such Merger Consideration Savings Amount, and HospitalCo Parent
(directly or indirectly through the Company) shall be entitled to the Hospital
Sharing Percentage of such Merger Consideration Savings Amount.

Section 2.13 Pre-Closing Restructuring Actions. After the date hereof and prior
to the Take-Private Closing, the Company shall (and shall cause its Subsidiaries
to) undertake each of the following actions and transactions (collectively, the
“Pre-Closing Restructuring Actions”):

 

20



--------------------------------------------------------------------------------

(a) SHC Holding, Inc. shall distribute and assign all of the equity interests
held by it in SHC Rehab LLC (after the conversion of SHC Rehab, Inc. into a
Delaware limited liability company) to PF Development 21, L.L.C., and
(ii) thereafter, PF Development 21, L.L.C. shall distribute and assign all of
the equity interests held by it in SHC Rehab LLC to Kindred Rehab Services LLC
(after the conversion of Kindred Rehab Services Inc. to a Delaware limited
liability company); and

(b) KAH Development 3, L.L.C. shall distribute and assign all of the equity
interests held by it in Silver State ACO, LLC to Kindred Rehab Services LLC
(after the conversion of Kindred Rehab Services Inc. to a Delaware limited
liability company).

The Company shall (and shall cause its Subsidiaries to) execute such instruments
of distribution, assignment and transfer or other documents and take such other
actions, in each case as are reasonably necessary, to implement and consummate
the Pre-Closing Restructuring Actions.

ARTICLE III

Employee Benefits; Labor Matters

Section 3.01 Employee Transfers. Following the Take-Private Closing and
effective simultaneously with the consummation of the transactions contemplated
by Section 1.04 of this Agreement, the employment of (a) all of the Homecare
Employees who are not at that time employed by one of the Homecare Entities and
(b) all of the Transferring Employees shall be transferred to one or more of the
HomecareCo Group Members designated in the Transition Plan. HospitalCo Parent
and Parent shall identify the Transferring Employees no later than 45 days prior
to the Hospital Merger Closing. HospitalCo Parent and Parent agree to use, or to
cause the Company to use, reasonable best efforts to execute, and to seek to
have the applicable Homecare Employees and Transferring Employees execute, such
documentation, if any, as may be reasonably determined to be necessary to
reflect the transfer of employment described in this Section 3.01. Parent and
HospitalCo Parent agree that no Homecare Employee or Transferring Employee will
be covered by the terms of a collective bargaining agreement. The Parties agree
that except to the extent required by applicable Law or the terms of any Benefit
Plan, the transfers described in this Section 3.01 shall in no event be deemed a
severance or termination of employment of any employee for purposes of any plan,
policy, practice or arrangement.

 

21



--------------------------------------------------------------------------------

Section 3.02 Transfer of Homecare Benefit Plans. Following the Take-Private
Closing and effective simultaneously with the consummation of the transactions
contemplated by Section 1.04 of this Agreement, Parent shall assume, or shall
cause the applicable Homecare Entity designated in the Transition Plan for such
purpose to assume, all assets, rights, liabilities and obligations of and
relating to the Homecare Benefit Plans. In the event that the consent of any
Person is required as a condition to any such assumption, the Parties shall use
reasonable best efforts to obtain such consent; provided, that if such consent
is not obtained, such Homecare Benefit Plan shall not be so assumed. HospitalCo
Parent and Parent shall cooperate reasonably and in good faith with respect to
the establishment of any Benefit Plans for the HomecareCo Group that the
HomecareCo Group determines to be reasonably necessary to replace the applicable
Benefit Plans in which the Homecare Employees or Transferring Employees
participate that are not Homecare Benefit Plans.

Section 3.03 Treatment of Legacy Short-Term and Long-Term Cash Compensation
Awards. Without limiting the generality of Section 1.04(b)(ii) of this
Agreement, effective simultaneously with the consummation of the transactions
contemplated by Section 1.04 of this Agreement, all assets, rights, liabilities
and obligations of and relating to the Homecare STIP Awards, Homecare LTIP
Awards, Homecare Retention Awards, and Homecare Converted Equity Awards shall be
assumed by one or more Homecare Entities designated in the Transition Plan for
such purpose. In connection with the assumption of the Homecare STIP Awards, the
performance goals applicable to the Homecare STIP Awards shall be modified to
give effect to such transactions as agreed to by the Company and the Consortium
Parties (such agreement not to be unreasonably withheld) and provided in the
Transition Plan.

Section 3.04 Section 7.07 of Merger Agreement. Parent and HospitalCo Parent
acknowledge and agree that they are bound by the obligations set forth in
Section 7.07 of the Merger Agreement and nothing contained in this Agreement,
including this Article III, is intended in any way to expand, diminish, amend,
modify or supersede any such obligation.

ARTICLE IV

Conditions Precedent

Section 4.01 Conditions to Each Party’s Obligation to Effect the Separation
Transactions. The obligation of each Party to consummate the Separation
Transactions is subject to the consummation of the Take-Private Closing in
accordance with the terms of the Merger Agreement.

Section 4.02 Conditions to Obligations of Each of Parent, HospitalCo Parent and
Hospital Merger Sub. The obligations of each of Parent, HospitalCo Parent and
Hospital Merger Sub to consummate the Separation Transactions are further
subject to

 

22



--------------------------------------------------------------------------------

the Company having performed and complied with in all material respects all
obligations, agreements and covenants that it is required under this Agreement
to be performed or complied with at or prior to the Take-Private Closing
(provided that any obligations, agreements and covenants that are required under
this Agreement to be performed or complied with by the Company prior to the
Hospital Merger Closing (other than the completion of the Separation
Transactions) shall be deemed to be required to be performed prior to the
Take-Private Closing), and Hospital Merger Sub having received a certificate,
dated as of the Closing Date and signed by the chief executive officer or chief
financial officer of the Company, certifying as to such matters; provided that
this condition may be waived in writing by Parent.

ARTICLE V

Termination, Amendment and Waiver

Section 5.01 Termination by Mutual Consent. This Agreement may be terminated at
any time prior to the Take-Private Closing by mutual written consent of Parent,
Hospital Merger Sub and the Company.

Section 5.02 Termination By Parent, Hospital Merger Sub or the Company. This
Agreement may be terminated by any of Parent, Hospital Merger Sub or the Company
at any time prior to the Take-Private Closing if the Merger Agreement has been
terminated in accordance with its terms.

Section 5.03 Termination by Hospital Merger Sub or Parent. This Agreement may be
terminated by Hospital Merger Sub or Parent at any time prior to the
Take-Private Closing if the Company shall have breached or failed to perform any
of its covenants or agreements, which breach or failure to perform (a) would
give rise to the failure of a condition set forth in Section 4.02 if it was
continuing as of the Closing Date and (b) cannot be cured by the Company or, if
capable of being cured, shall not have been cured by the earlier of (i) the End
Date and (ii) the date that is thirty (30) days following receipt of written
notice from Hospital Merger Sub or Parent describing such breach or failure in
reasonable detail; provided that neither Hospital Merger Sub nor Parent shall
have the right to terminate this Agreement pursuant to this Section 5.03 if
(A) such breach or failure to perform by the Company is directly caused by, or
the direct result of, any breach, failure to perform or delay in the performance
of any of the covenants or agreements required to be performed by any Consortium
Party under this Agreement or (B) any Consortium Party is otherwise then in
material breach of any of its covenants or agreements set forth in this
Agreement.

Section 5.04 Effect of Termination. The Party desiring to terminate this
Agreement pursuant to this Article V (other than pursuant to Section 5.01) shall
deliver written notice of such termination to each other Party hereto specifying
with particularity the reason for such termination. If this Agreement is
terminated pursuant

 

23



--------------------------------------------------------------------------------

to and in accordance with this Article V, it will become void and of no further
force and effect, with no liability on the part of any party to this Agreement
(or any stockholder, director, officer, employee, agent or Representative of
such Party) to any other party hereto; provided, however, that (i) the
provisions of this Section 5.04 and Article VIII (and any related definitions
contained in any such sections or Article) shall survive such termination and
remain in full force and effect, and (ii) nothing in this Section 5.04 shall be
construed to limit Section 9.05 of the Merger Agreement.

Section 5.05 Amendment. Any provision of this Agreement may be amended or waived
at any time prior to the Take-Private Closing if, but only if, such amendment or
waiver is in writing and signed, in the case of an amendment, by each of the
Parties hereto or, in the case of a waiver, by each Party against whom such
waiver is to be effective; provided that (i) no amendment to or waiver of
Section 1.06(b)(ii) shall be permitted from and after the Take-Private Closing,
and (ii) the schedules to this Agreement may be amended by an amendment in
writing signed by each of the Consortium Parties unless such amendment would
prevent, impede or delay the Take-Private Merger or the solvency of either the
HospitalCo Group or the HomecareCo Group in any way. No failure or delay by any
Party hereto in exercising any right under this Agreement shall operate as a
waiver of such right nor shall any single or partial exercise thereof preclude
any other or future exercise of any other right under this Agreement.

Section 5.06 Expenses. Except as otherwise expressly set forth in this Agreement
(including Section 2.01) or the Merger Agreement (including in Sections 7.08,
7.09, 7.15, 7.16 and 7.18 of the Merger Agreement), all fees and expenses
incurred by or on behalf of Party hereto in connection with the authorization,
preparation, negotiation, execution and performance of this Agreement and any of
the transactions contemplated hereby shall be paid by the Party incurring such
expenses.

ARTICLE VI

Indemnification

Section 6.01 Survival. All of the covenants and agreements of the Parties
contained in this Agreement that, by their terms, are to be performed or
complied with in their entirety at or prior to the Hospital Merger Closing, and
all Claims with respect thereto, shall terminate at and as of the Hospital
Merger Closing. All of the covenants and agreements of the Parties contained in
this Agreement that, by their terms, are to be performed or complied with in
whole or in part after the Hospital Merger Closing, and all Claims with respect
thereto, shall survive the Hospital Merger Closing and continue until 60 days
after the last date on which such covenant is, by its express terms, to be
performed (or, if no such date is expressly specified, until the expiration of
the applicable statute of limitations plus 60 days). The indemnification
obligations of the HospitalCo Parent under Section 6.02(a) and the
indemnification obligations of the

 

24



--------------------------------------------------------------------------------

HomecareCo Group under Section 6.02(b) shall survive indefinitely, until the
expiration of the applicable statute of limitations plus 60 days, except that
the indemnification obligations under Section 6.02(b)(iv) shall expire and be of
no further force and effect as of the Put/Call Closing Date (if any); .
Notwithstanding the foregoing, if a Claim Notice with respect to a Claim for
indemnification under Section 6.02 (other than under Section 6.02(b)(iv)) has
been delivered pursuant to Section 6.03 prior to the expiration of the
applicable survival period set forth in this Section 6.01, all rights to
indemnification under this Article VI (and any other relevant provisions of this
Agreement) with respect to the covenants or agreements that are the subject of
such Claim Notice shall survive with respect to the matters set forth in such
Claim Notice until such Claim is finally and fully resolved. This Section 6.01
shall operate as a contractual statute of limitations.

Section 6.02 Indemnification.

(a) From and after the Hospital Merger Closing, subject to the other provisions
of this Article VI, HospitalCo Parent shall indemnify, pay and reimburse the
HomecareCo Group, its Affiliates and its and their respective Representatives
(collectively, the “HomecareCo Group Indemnified Persons”) for, and defend and
hold the HomecareCo Group Indemnified Persons harmless from and against, any and
all Losses actually paid or incurred by any HomecareCo Group Indemnified Persons
as a result of or related to:

(i) any breach after the Hospital Merger Closing of any covenant or agreement of
the HospitalCo Group Members required to be performed or complied with after the
Hospital Merger Closing set forth in this Agreement or any Ancillary Agreement
(other than the Transition Service Agreement);

(ii) any Retained Liabilities, whether arising before or after the Hospital
Merger Closing, including the failure of the HospitalCo Group Members or any
other Person to pay, perform, fulfill, discharge or, to the extent applicable,
comply with, in due course and in full, any Retained Liabilities; and

(iii) any Shared Company Transaction Liabilities (to the extent outstanding
after the Hospital Merger Closing) that the HomecareCo Group would otherwise be
liable for in excess of the Homecare Sharing Percentage of such Shared Company
Transaction Liabilities.

(b) From and after the Hospital Merger Closing, subject to the other provisions
of this Article VI, Parent shall indemnify, pay and reimburse the HospitalCo
Group, its Affiliates and its and their respective Representatives
(collectively, the “HospitalCo Group Indemnified Persons”) for, and defend and
hold the HospitalCo Group Indemnified Persons harmless from and against, any and
all Losses actually paid or incurred by any HospitalCo Group Indemnified Person
as a result of or related to:

 

25



--------------------------------------------------------------------------------

(i) any breach after the Hospital Merger Closing of any covenant or agreement of
the HomecareCo Group Members required to be performed or complied with after the
Hospital Merger Closing set forth in this Agreement and any Ancillary Agreement
(other than the Transition Service Agreement);

(ii) any Assumed Homecare Liabilities, including the failure of the Homecare
Entities or any other Person to pay, perform, fulfill, discharge or, to the
extent applicable, comply with, in due course and in full, any Assumed Homecare
Liabilities;

(iii) any Shared Company Transaction Liabilities (to the extent outstanding from
and after the Hospital Merger Closing) that the HospitalCo Group would otherwise
be liable for in excess of the Hospital Sharing Percentage of such Shared
Company Transaction Liabilities;

(iv) the Assumed Share of NCD/ALF Claims Tail, but only to the Losses in respect
of Assumed Share of NCD/ALF Claims Tail have been actually paid by a HospitalCo
Group Indemnified Person prior to the Put/Call Closing Date; and

(v) any Homecare Taxes.

Section 6.03 Indemnification Procedures.

(a) Any Person seeking indemnification under Section 6.02 (each, an “Indemnified
Person”) shall assert any Claim for indemnification, including any Claim brought
by a Third Party (a “Third Party Claim”), by delivering written notice thereof
(a “Claim Notice”) in accordance with Section 6.03 to the Party from which
indemnification is sought pursuant to Section 9.02 (the “Indemnifying Party”) as
soon as reasonably practicable upon becoming aware of any fact or circumstance
that may give rise to an indemnification Claim under Section 6.02, provided,
that the failure to give such notice shall not eliminate the right to
indemnification provided hereunder except, and solely to the extent that, the
Indemnifying Party shall have been actually and materially prejudiced as a
result of such failure. Each Claim Notice shall describe in reasonable detail
the nature of the Claim, shall reference the provision or provisions of this
Agreement under which the Claim is asserted and, if applicable, the applicable
sections of this Agreement which are alleged to have been breached by the
Indemnifying Party, and attach copies of all material written evidence thereof
that the Indemnified Person has received from any Person that is not a Party or
a Person Affiliated with a Party (a “Third Party”). The date of delivery of such
Claim Notice is referred to herein as the “Claim Date.” If the Indemnifying
Party objects to any Claims within such Claim Notice, such objection must be
made in writing delivered to the Indemnified Person within thirty (30) days
after the Claim Date (the “Objection Notice”). The Indemnified Person and the
Indemnifying Party shall attempt to resolve any dispute for a period of thirty
(30) days from the date of

 

26



--------------------------------------------------------------------------------

the delivery of the Objection Notice to the Indemnified Person and thereafter,
such dispute may be resolved in the manner contemplated by Section 8.02. If a
Claim Notice was delivered to the Indemnifying Party and no Objection Notice was
delivered to the Indemnified Person within thirty (30) days after the Claim
Date, then the Indemnifying Party shall be deemed to have irrevocably agreed to
pay the Losses at issue in the Claim Notice, subject to the terms and conditions
set forth herein.

(b) Subject to the terms of this Section 6.03(b), the Indemnified Party shall
permit the Indemnifying Party, at the Indemnifying Party’s option and expense,
to assume the complete defense of any Third Party Claim with full and exclusive
authority to conduct such defense and to settle or otherwise dispose of the same
and the Indemnified Party will fully cooperate in such defense; provided that
HospitalCo Parent (and/or one or more of its designated HospitalCo Group
Members) shall be the Controlling Party with respect to any Third Party Claim
relating to any Shared Company Transaction Liability, and the reasonable costs
and expenses of such defense incurred by the HospitalCo Group Members shall be
deemed to be Shared Company Transaction Liabilities. For purposes of this
Section 6.03, the Persons controlling the defense of any Third Party Claim shall
be referred to as the “Controlling Party”, and the applicable Persons not
controlling such defense shall be referred to as the “Non-Controlling Party”.
Notwithstanding anything to the contrary, no Controlling Party may settle or
compromise, or consent to the entry of any Order with respect to (i) any Third
Party Claim (other than a Third Party Claim relating to a Shared Company
Transaction Liability) without the prior written consent of the Non-Controlling
Party (which must not be unreasonably withheld or delayed) if such settlement,
compromise or consent to such Order (1) includes any form of relief (other than
the payment of money) binding upon the Non-Controlling Party, or (2) does not
include an unconditional and full release given by the Third Party to the
Non-Controlling Party from all Liability in respect of such Claim, and (ii) any
Third Party Claim relating to a Shared Company Transaction Liability without the
prior written consent of Parent (as the Non-Controlling Party) (which must not
be unreasonably withheld or delayed) if such settlement, compromise or consent
to such Order (1) includes any form of relief (other than the payment of money)
binding upon any HomecareCo Group Member, (2) involves the payment of money in
an aggregate amount in excess of $5,000,000, or (3) does not include an
unconditional and full release given by the Third Party to any HomecareCo Group
Members from all Liability in respect of such Claim. The Non-Controlling Party
shall be entitled to participate in (but not control) such investigation,
prosecution, defense and appeal with counsel reasonably acceptable to the
Controlling Party at such Non-Controlling Party’s sole cost and expense.
HospitalCo Parent and Parent shall, and shall cause their respective
Subsidiaries to, use reasonable best efforts to cooperate in the defense of any
Third Party Claim and keep each other informed of all developments relating to
any such Third Party Claim.

 

27



--------------------------------------------------------------------------------

(c) Notwithstanding anything in this Section 6.03 to the contrary, Article VII
shall govern for purposes of any Third Party Claim that is a Tax Claim.

Section 6.04 Limitations on Indemnification.

(a) The Indemnifying Party shall be subrogated to any right, defense or Claim
that the Indemnified Person may have against any other Person with respect to
any matter giving rise to a Claim for indemnification hereunder. Such
Indemnified Person shall cooperate with the Indemnifying Party in a reasonable
manner, at the sole cost and expense of the Indemnifying Party, in presenting
any subrogated right, defense or Claim.

(b) All indemnifiable Losses shall be determined net of any amounts actually
recovered by the Indemnified Person under insurance policies (including the SNF
R&W Policy) with respect to such Losses, such amounts actually recovered to be
net of reasonable and documented out-of-pocket costs of collection and any
retrospective or prospective premium increase to the extent attributable or
reasonably relating to any such claim thereunder as reasonably demonstrated by
the Indemnifying Party.

(c) All indemnifiable Losses shall be determined without duplication of recovery
under other provisions of this Agreement or the Ancillary Agreements. Without
limiting the generality of the prior sentence, if a set of facts, conditions or
events constitutes a breach of more than one representation, warranty, covenant
or agreement of this Agreement that is subject to an indemnification obligation
under this Article VI, only one recovery of indemnifiable Losses shall be
allowed with respect to such set of facts, conditions or events, and in no event
shall there be any indemnification or duplication of payments or recovery under
different provisions of this Agreement arising out of the same set of facts,
conditions or events.

(d) No Party shall have any right to off-set or set-off any payment due pursuant
to this Article VI.

(e) The HomecareCo Group and the HospitalCo Group agree to treat, and to cause
their respective Affiliates to treat, for all Tax purposes, any payment made
under this Article VI and Article VII, to the maximum extent permitted by
applicable Law, as an adjustment to the Hospital Merger Consideration.

ARTICLE VII

Tax Matters

Section 7.01 Tax Returns.

(a) From and after the Hospital Merger Closing, except as provided in
Section 2.04(c) and Section 7.06, HospitalCo Parent shall prepare and timely
file, or shall cause

 

28



--------------------------------------------------------------------------------

to be prepared and timely filed, any Tax Return that includes a Pre-Closing Tax
Period and relates solely to the Retained Business. Parent shall prepare and
timely file, or shall cause to be prepared and timely filed, any other Tax
Return that includes a Pre-Closing Tax Period. Subject to any indemnity
obligations pursuant to Article VI, each party responsible for the preparation
of a Tax Return under this Section 7.01 shall timely remit, or cause to be
timely remitted, all Taxes due in respect of such Tax Returns. All such Tax
Returns shall be prepared in a manner consistent with past practices, except as
otherwise required by applicable Law. Neither HospitalCo Parent nor Parent
shall, and each shall not cause its Affiliates to, amend or revoke any Tax
Return (or any notification or election relating thereto) that reflects or
includes Taxes for which the other Party may be liable under Article VI without
the prior written consent of the other Party (which consent shall not be
unreasonably withheld, conditioned or delayed).

(b) HospitalCo Parent shall submit each Tax Return it is responsible for
pursuant to Section 7.01(a) to Parent (together with schedules, statements and,
to the extent requested by Parent, supporting documentation) at least thirty
(30) days prior to the due date (including extensions) of such Tax Return if
such Tax Return requires a payment by Parent or could reasonably be expected to
have a material Tax effect on Parent. Following resolution of the procedures
described in Section 20.1 of the Homecare JV Agreement, HospitalCo Parent shall
file such Tax Return in accordance with such resolution. If the procedures
described in Section 20.1 of the Homecare JV Agreement have not been resolved
with respect to such Tax Return at least five (5) days prior to the due date
therefor, such Tax Return shall be filed as prepared by HospitalCo Parent and
amended to reflect such resolution.

Section 7.02 Tax Contests. Parent shall promptly notify HospitalCo Parent in
writing upon receipt by Parent or any of its Subsidiaries of notice of any Tax
audits, examinations or assessments that could give rise to a liability for
which HospitalCo Parent is responsible under Article VI of this Agreement,
provided that Parent’s failure so to notify HospitalCo Parent shall not limit
Parent’s rights under Article VI except to the extent HospitalCo Parent is
materially prejudiced by such failure. HospitalCo Parent shall promptly notify
Parent in writing upon receipt by HospitalCo Parent or any of its Subsidiaries
of notice of any Tax audits, examinations or assessments that could give rise to
a liability for which Parent is responsible under Article VI of this Agreement,
provided that HospitalCo Parent’s failure so to notify Parent shall not limit
HospitalCo Parent’s rights under Article VI except to the extent Parent is
materially prejudiced by such failure. Except as otherwise provided herein,
(a) Parent shall control any Tax audit, examination or proceeding that concerns
a Tax Return or a Tax matter that relates solely to a Homecare Entity or that
relates primarily to a Homecare Entity and would not reasonably be expected to
result in an adjustment which, disregarding any net operating loss deduction,
would result in an increase in Tax to a Hospital Entity in excess of $3,000,000,
(b) HospitalCo Parent shall control any Tax audit, examination or proceeding
that concerns a Tax Return or a Tax matter that relates

 

29



--------------------------------------------------------------------------------

solely to a Hospital Entity or that relates primarily to a Hospital Entity and
would not reasonably be expected to result in an adjustment which, disregarding
any net operating loss deduction, would result in an increase in Tax of Homecare
Entity in excess of $3,000,000 and (c) for any Tax audit, examination or
proceeding not described in clauses (a) or (b) above, the Parties shall exercise
joint control of such Tax audit, examination or proceeding.

Section 7.03 Cooperation and Exchange of Information. Parent and HospitalCo
Parent shall (and shall cause their respective Affiliates to) (a) provide the
other party and its Affiliates with such assistance as may be reasonably
requested in connection with the preparation and filing of any Tax Return or
claim for refund, the determination of a tax liability for Taxes or a right to
refund of Taxes or the conduct of any audit or other examination by any taxing
authority or any judicial or administrative proceeding relating to Taxes and
(b) retain (and provide the other party and its Affiliates with reasonable
access to) all records or information which may be relevant to such Tax Return,
claim for refund, Tax determination, audit, examination or proceeding. Such
cooperation and information shall include providing copies of all relevant Tax
Returns, together with accompanying schedules and related workpapers, documents
relating to rulings or other determinations made by taxing authorities and
records concerning the ownership and tax basis of property, which either party
may possess. Each party shall make its employees available on a mutually
convenient basis to provide explanation of any documents or information provided
hereunder. Except as otherwise provided in this Agreement, the party requesting
assistance hereunder shall reimburse the other for any reasonable out of pocket
costs incurred in providing any Tax Return, document or other written
information, and shall compensate the other for any reasonable costs (excluding
wages and salaries and related costs) of making employees available, upon
receipt of reasonable documentation of such costs. Any information obtained
under this Section 7.03 shall be kept confidential, except as may be otherwise
necessary in connection with the filing of Tax Returns or claims for refund or
in conducting any audit, examination or other proceeding. Parent and HospitalCo
Parent agree that the sharing of information and cooperation contemplated by
this Section 7.03 shall be done in a manner so as not to interfere unreasonably
with the conduct of the business of the parties.

Section 7.04 Tax Agreements. Prior to or at the Hospital Merger Closing, the
Company shall terminate all Tax Agreements such that neither the Company nor any
of its Subsidiaries shall have any obligations thereunder following the Hospital
Merger Closing. The Company shall cause any and all existing powers of attorney
with respect to Taxes or Tax Returns to which the Company or any of its
Subsidiaries is a party to be terminated as of the Hospital Merger Closing.

 

30



--------------------------------------------------------------------------------

Section 7.05 Payments, Refunds, Credits and Carrybacks.

(a) All refunds of Taxes (including interest actually received thereon from a
relevant taxing authority) for which Parent is responsible pursuant to Article
VI (including, for the avoidance of doubt, any portion for which Parent is
responsible under Section 6.02(b)(iii)) shall be for the account of Parent, and
HospitalCo Parent shall pay such amounts less HospitalCo Parent’s out-of-pocket
expenses incurred in connection with obtaining such refund and less any Taxes
incurred by HospitalCo Parent, its equity owners, its Affiliates, the Company or
any of its Subsidiaries in connection with the receipt of such refund or
interest to Parent if such refunds are received by HospitalCo Parent, the
Company or any of its Subsidiaries. All refunds of Taxes (including interest
actually received thereon from a relevant taxing authority) for which HospitalCo
Parent is responsible pursuant to Article VI (including, for the avoidance of
doubt, any portion for which Parent is responsible under Section 6.02(b)(iii))
shall be for the account of HospitalCo Parent, and Parent shall pay such amounts
less Parent’s out-of-pocket expenses incurred in connection with obtaining such
refund and less any Taxes incurred by Parent, its Affiliates, or any of its
Subsidiaries in connection with the receipt of such refund or interest to
HospitalCo Parent if such refunds are received by Parent or any of its
Subsidiaries.

Section 7.06 Transfer Taxes. Notwithstanding anything to the contrary in this
Agreement, each of Parent and HospitalCo Parent shall be responsible for the
Homecare Sharing Percentage and the Hospital Sharing Percentage, respectively,
of any Transfer Taxes and related fees imposed on or payable in connection with
the transactions contemplated by this Agreement. The Party responsible under
applicable Law for filing the Tax Returns with respect to such Transfer Taxes
shall prepare and timely file such Tax Returns and promptly provide a copy of
such Tax Return to the other Party. Parent and HospitalCo Parent shall, and
shall cause their respective Affiliates to, cooperate to timely prepare and file
any Tax Returns or other filings relating to such Transfer Taxes, including any
claim for exemption or exclusion from the application or imposition of any
Transfer Taxes.

Section 7.07 Purchase Price Allocation. HospitalCo Parent shall deliver to
Parent within fifty-five (55) days after the Closing Date a proposed allocation
of the purchase price for Tax purposes among (a) the Company Interests of any
Hospital Entities classified as associations taxable as corporations for U.S.
federal income tax purposes and (b) the assets acquired in the Hospital Merger
that are not described in clause (a) above for Tax reporting purposes (the
“Preliminary Allocation”). The Preliminary Allocation shall be made in a manner
consistent with the requirements of Section 1060 of the Code and Treasury
Regulations thereunder, based upon a reasonable determination of the respective
fair market values of those assets. Following resolution of the procedures
described in Section 20.4 of the Homecare JV Agreement, HospitalCo Parent and
Parent shall set forth such resolution in a signed

 

31



--------------------------------------------------------------------------------

written document (the “Final Allocation”), and HospitalCo Parent and Parent
shall, and shall cause their respective Affiliates to, complete and timely file
any necessary Tax forms, and their respective income Tax Returns, in accordance
with the Final Allocation (as modified from time to time by any adjustments to
the purchase price for Tax purposes).

Section 7.08 Agreed Tax Treatment of the Hospital Merger. The Parties agree for
U.S. income tax purposes to treat the Hospital Merger as an acquisition of the
assets constituting the Retained Business from Homecare Intermediate in exchange
for the Hospital Merger Consideration and other relevant items.

Section 7.09 Tax Matters Coordination and Survival. Notwithstanding anything to
the contrary in this Agreement, to the extent of any inconsistency between this
Article VII and Article VI, this Article VII shall control as to Tax matters.

Section 7.10 FIRPTA Certificate. Prior to the Hospital Merger Closing, Homecare
Intermediate shall deliver to HospitalCo Parent a statement meeting the
requirements of Section 1.1445-(b)(2) of the Treasury Regulations to the effect
that Homecare Intermediate is not a “foreign person” within the meaning of
Section 1445 of the Code and the Treasury Regulations thereunder.

ARTICLE VIII

General Provisions

Section 8.01 Governing Law This Agreement, and all claims or causes of action
(whether at law or in equity, in contract or in tort, or otherwise) that may be
based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance hereof, shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of Laws of any
jurisdiction other than those of the State of Delaware.

Section 8.02 Submission to Jurisdiction. Each of the Parties irrevocably agrees
that any legal action or proceeding with respect to this Agreement and the
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by any other Party or its successors or assigns shall be
brought and determined exclusively in the Chancery Court of the State of
Delaware and any state appellate court therefrom within the State of Delaware,
or in the event (but only in the event) that such court does not have subject
matter jurisdiction over such action or proceeding, in any state or federal
court located within the State of Delaware. Each of the Parties agrees that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 8.04 or in such other manner as may
be permitted by

 

32



--------------------------------------------------------------------------------

applicable Laws, will be valid and sufficient service thereof. Each of the
Parties hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court or tribunal other than the aforesaid courts. Each of
the Parties hereby irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement and the rights and obligations arising hereunder,
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 8.02,
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise), and (iii) to the
fullest extent permitted by the applicable Law, any claim that (x) the suit,
action or proceeding in such court is brought in an inconvenient forum, (y) the
venue of such suit, action or proceeding is improper, or (z) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts.

Section 8.03 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8.03.

Section 8.04 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt), (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested), (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, or

 

33



--------------------------------------------------------------------------------

on the next Business Day if sent after normal business hours of the recipient,
or (d) on the third day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications must be sent to
the respective Parties at the following addresses (or at such other address for
a Party as shall be specified in a notice given in accordance with this
Section 8.04):

 

If to the Company, prior to the effective time of the Take-Private Merger, to:
  

Kindred Healthcare, Inc.

680 South Fourth Street

Louisville, Kentucky 40202

Facsimile: (866) 866-3426

Attention: Joseph L. Landenwich

with a copy (which will not constitute notice to the Company) to:   

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Facsimile: (212) 225-3999

Attention: Benet J. O’Reilly; Paul M. Tiger

E-mail: boreilly@cgsh.com; ptiger@cgsh.com

If to the Company, after the effective time of the Take-Private Merger, to:   

Kindred Healthcare, Inc.

680 South Fourth Street

Louisville, Kentucky 40202

Facsimile: (866) 866-3426

Attention: Joseph L. Landenwich

 

34



--------------------------------------------------------------------------------

with a copies (which will not constitute notice to the Company) to:   

Kentucky Homecare Holdings, Inc.

301 Commerce Street

Suite 3300

Fort Worth, TX 76102

Attention: Adam Fliss

E-mail: afliss@tpg.com

Facsimile: (415) 438-6893

 

and

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Facsimile: (212) 521-7323

Attention: Andrew L. Bab; Jennifer L. Chu

E-mail: albab@debevoise.com;

jlchu@debevoise.com

If to HospitalCo Parent or Hospital Merger Sub, to:   

Kentucky Hospital Holdings, LLC

c/o TPG VII Management, LLC

301 Commerce Street

Suite 3300

Fort Worth, TX 76102

Attention: Adam Fliss

E-mail: afliss@tpg.com

Facsimile: (415) 438-6893

with a copy (which will not constitute notice to HospitalCo Parent or Hospital
Merger Sub) to:   

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Facsimile: (212) 521-7323

Attention: Andrew L. Bab; Jennifer L. Chu

E-mail: albab@debevoise.com;

jlchu@debevoise.com

 

35



--------------------------------------------------------------------------------

If to Parent, to:   

Kentucky Homecare Holdings, Inc.

c/o TPG VII Management, LLC

301 Commerce Street

Suite 3300

Fort Worth, TX 76102

Attention: Adam Fliss

E-mail: afliss@tpg.com

Facsimile: (415) 438-6893

with copies (which will not constitute notice to Parent) to:   

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Facsimile: (212) 521-7323

Attention: Andrew L. Bab; Jennifer L. Chu

E-mail: albab@debevoise.com;

jlchu@debevoise.com

 

and

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attention: Philip Richter

Facsimile: (212) 859-4000

 

and

  

Fried, Frank, Harris, Shriver & Jacobson LLP

801 17th Street, NW

Washington, DC 20006

Attention: Brian T. Mangino

Facsimile: (202) 639-7003

or to such other Persons, addresses or facsimile numbers as may be designated in
writing by the Person entitled to receive such communication as provided above.

Section 8.05 Entire Agreement. The Merger Agreement, this Agreement (including
the Exhibits to this Agreement), the Company Disclosure Letter, the
Confidentiality Agreements and the Clean-Team Confidentiality Agreements (as
such terms are defined in the Merger Agreement), and the Ancillary Agreements
constitute the entire agreement among the Parties with respect to the subject
matter of this

 

36



--------------------------------------------------------------------------------

Agreement and supersede all other prior agreements and understandings, both
written and oral, among the Parties with respect to the subject matter of this
Agreement. In the event of any inconsistency between the statements in the body
of this Agreement and the Company Disclosure Letter, the statements in the body
of this Agreement will control.

Section 8.06 No Third Party Beneficiaries Except for the right of the
Indemnified Parties to enforce the provisions of Section 2.03(b),
Section 2.03(d), Article VI, Article VII and this Section 8.06, which are
intended to be for the benefit of the Indemnified Parties, this Agreement is for
the sole benefit of the Parties and their permitted assigns and respective
successors and nothing herein, express or implied, is intended to or shall
confer upon any other Person or entity any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

Section 8.07 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the Parties shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

Section 8.08 Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned or delegated by any
of the Parties without the prior written consent of (a) the Company (in the case
of an assignment by any of HospitalCo Parent, Hospital Merger Sub or Parent) or
(b) HospitalCo Parent, Hospital Merger Sub and Parent (in the case of an
assignment by the Company); provided that Parent, HospitalCo Parent and Hospital
Merger Sub may, upon prior written notice to the Company, assign any of its
rights, interests or obligations hereunder to an Affiliate without the prior
written consent of the Company; provided, further, that no assignment by Parent,
HospitalCo Parent or Hospital Merger Sub to an Affiliate shall be permitted if
such assignment would prevent, impede or delay the consummation of the Closing.
No assignment shall relieve the assigning Party of any of its obligations
hereunder. Subject to the first sentence of this Section 8.08, this Agreement
shall be binding upon and shall inure to the benefit of the Parties and their
respective successors and permitted assigns. Any purported assignment not
permitted under this Section 8.08 shall be null and void.

Section 8.09 Remedies. Except as otherwise provided in this Agreement, any and
all remedies expressly conferred upon a Party to this Agreement will be
cumulative with, and not exclusive of, any other remedy contained in this
Agreement, at Law or in equity. The exercise by a Party to this Agreement of any
one remedy will not preclude the exercise by it of any other remedy.

 

37



--------------------------------------------------------------------------------

Section 8.10 Specific Performance.

(a) The Parties’ rights in this Section 8.10 are an integral part of the
transactions contemplated by this Agreement and each Party hereby waives any
objections to any remedy referred to in this Section 8.10. The Parties agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed, or were threatened to be not performed, in
accordance with their specific terms or were otherwise breached, and that money
damages would not be an adequate remedy, even if available. It is accordingly
agreed that, in addition to any other remedy that may be available to it,
including monetary damages, each of the Parties shall be entitled to an
injunction or injunctions to prevent breaches or threatened breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
exclusively in the Chancery Court of the State of Delaware and any state
appellate court therefrom within the State of Delaware, or in the event (but
only in the event) that such court does not have subject matter jurisdiction
over such action or proceeding, in any state or federal court within the State
of Delaware. In the event any Party seeks any remedy referred to in this
Section 8.10, such Party shall not be required to prove damages or obtain,
furnish, provide or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 8.10 and each
Party waives any objection to the imposition of such relief or any right it may
have to require the obtaining, furnishing, providing or posting of any such bond
or similar instrument.

Section 8.11 Reliance on Counsel and Other Advisors Each party has consulted
such legal, financial, technical or other expert as it deems necessary or
desirable before entering into this Agreement. Each party represents and
warrants that it has read, knows, understands and agrees with the terms and
conditions of this Agreement.

Section 8.12 Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, each of which when executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. This Agreement shall become effective when each party to this
Agreement shall have received counterparts hereof signed by all of the other
parties. Signatures to this Agreement transmitted by facsimile transmission, by
electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.

 

38



--------------------------------------------------------------------------------

Section 8.13 Interpretation.

(a) The table of contents and headings herein are for convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions hereof. Where a reference in this
Agreement is made to an Article, Section, Exhibit or Schedule, such reference
shall be to an Article, Section of, Exhibit to or Schedule of this Agreement
unless otherwise indicated. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The word “extent” and the phrase “to the extent”
used in this Agreement shall mean the degree to which a subject or other thing
extends, and such word or phrase shall not mean simply “if”. A reference in this
Agreement to $ or dollars is to U.S. dollars. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, unless the context otherwise requires, and the phrase “the date
hereof” shall mean the date of this Agreement. The word “will” shall be
construed to have the same meaning as the word “shall”. The definitions
contained in this Agreement are applicable to the singular as well as the plural
form of such terms and to the masculine as well as to the feminine and neuter
genders of such terms. References to “this Agreement” shall include the Company
Disclosure Letter. If the last day for the giving of any notice or the
performance of any act required or permitted under this Agreement is a day that
is not a Business Day, then the time for the giving of such notice or the
performance of such action shall be extended to the next succeeding Business
Day.

(b) The Parties have participated jointly in negotiating and drafting this
Agreement with the benefit of competent legal representation, and the language
used in this Agreement shall be deemed to be the language chosen by the Parties
to express their mutual intent. In the event that an ambiguity or a question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.

Section 8.14 Definitions.

(a) For purposes of this Agreement, each of the following capitalized terms has
the meaning specified in this Section 8.14(a):

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with, such
first Person. For the purposes of this definition, “control” (including, the
terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities, by Contract or
otherwise; provided, that, solely for the purposes of Section 2.03(b),
Section 2.03(d), Article VI and Article VII, after the Hospital Merger Closing,
the HomecareCo Group shall not constitute “Affiliates” of the HospitalCo Group
and the HospitalCo Group shall not constitute “Affiliates” of the HomecareCo
Group.

 

39



--------------------------------------------------------------------------------

“Ancillary Agreements” means the Transition Services Agreement, Trademark
License Agreement, IP License Agreement, and any other Contract entered into, or
any document or certificate delivered in connection with, this Agreement (other
than the Merger Agreement).

“Ancillary IP Rights” means, with respect to any Intellectual Property, any and
all of the following in any jurisdiction throughout the world: (i) all rights to
sue and obtain damages, injunctive relief and other remedies for past, present
and future infringement, misappropriation, dilution or other violation of such
Intellectual Property; (ii) the exclusive right to apply for, prosecute, obtain,
maintain, abandon, and claim priority to any registrations of such Intellectual
Property and to control oppositions and all other ex parte and inter partes
proceedings relating thereto; and (iii) with respect to Trademarks, all goodwill
associated with and symbolized by such Intellectual Property.

“Assumed Homecare Liabilities” means, except as otherwise provided in the
Transition Services Agreement and except with respect to Taxes, (i) all
Liabilities of the Company and its Subsidiaries (including the Homecare
Entities) to the extent related to or to the extent arising from the ownership
or operation of the Homecare Business or the Transferred Homecare Assets,
whether arising prior to, on or after the Homecare Transfers, (ii) Liabilities
of the Company and its Subsidiaries (including the Homecare Entities) in respect
of the payment of compensation and provision of employee benefits to any Person
who is or was a Homecare Employee or a Transferring Employee, whether arising
prior to, on or after the Homecare Transfers (including any Severance Costs of
the Homecare Employees and Transferring Employees), other than the Funded
Homecare Benefit Liabilities, and (iii) Liabilities of the Company and its
Subsidiaries (including Cornerstone and the Homecare Entities) to the extent
related to or to the extent arising from any workers’ compensation claim by any
Homecare Employee or Transferring Employee or any malpractice, professional
liability or other general liability claim asserted in respect of any Homecare
Employee or any Transferring Employee or otherwise to the extent related to or
to the extent arising from the Homecare Business.

“Assumed Share of NCD/ALF Claims Tail” means the Homecare Sharing Percentage of
all Liabilities of the Company and its Subsidiaries (including Cornerstone)
arising from any workers’ compensation claim by or on behalf of any employee
relating to the performance of services for the NCD/ALF Business or any
malpractice, professional liability or other general liability claim to the
extent relating to the NCD/ALF Business, whether arising prior to, on or after
the Hospital Merger Closing.

“Benefit Plan” means (i) each “employee benefit plan,” as such term is defined
in Section 3(3) of ERISA, including, without limitation, each “employee pension
benefit plan” (as defined in Section 3(2) of ERISA) and each “employee welfare
benefit plan” (as defined in Section 3(1) of ERISA) and (ii) each incentive,
bonus, performance award, phantom equity, stock or stock-based arrangements,
plans, or programs, employment compensation, deferred compensation, pension,
profit sharing, retirement, post-

 

40



--------------------------------------------------------------------------------

retirement, employment, consulting, severance, termination, change in control,
separation, retention, vacation, sickness, life or other insurance, welfare,
fringe benefit and incentive bonus contract, agreement, plan, program, policy or
arrangement sponsored, maintained or contributed to by the Company or any of its
Subsidiaries as of immediately prior to the transactions contemplated by this
Agreement and in which any current or former Company Employee participates or to
which any such individual is subject or a party.

“Books and Records” means any and all documents, instruments, papers, books,
records, books of account, files and tangible or electronic embodiments of
business information and data, telephone numbers and fax numbers, catalogs,
brochures, sales literature, promotional materials, certificates and other
documents.

“Business Day” means any day, other than Saturday, Sunday or any day on which
banking institutions located in New York, New York are authorized or required by
Law or other governmental action to close.

“Call” has the meaning given to it in the Homecare JV Agreement.

“Call Closing” has the meaning given to it in the Homecare JV Agreement.

“Cash” means, with respect to the Homecare Entities, the aggregate amount of all
cash and cash equivalents and marketable securities of the Homecare Entities as
of a given measurement date, as determined in accordance with GAAP, including
the amounts of any received but uncleared checks, drafts and wires issued prior
to such time, less (i) the amounts of any issued but uncleared checks, drafts
and wires issued prior to such time (other than wires relating to payments made
in connection with the Take-Private Closing or Hospital Merger Closing),
(ii) any restricted cash, (iii) cash and cash equivalents held on behalf of
third parties, (iv) the amount (if any) by which the aggregate of all Swap
Obligations represent an amount payable by the Homecare Entities (or plus the
amount (if any) by which the aggregate of all Swap Obligations represent an
amount due to the Homecare Entities), (v) any cash or cash equivalents held by
any Non-Controlled Joint Venture or any other non-wholly owned Homecare Entity,
and (vi) any cash or cash equivalents held by any captive insurance Subsidiary
of a Homecare Entity.

“Claim” means any claim, suit, action or proceeding, whether civil, criminal,
administrative, or investigative.

“Company Common Stock” has the meaning given to it in the Merger Agreement.

“Company Employee” on any date means an employee of the Company or any of its
Subsidiaries on such date. A “former Company Employee” on any date means an
individual who was a Company Employee but whose employment with the Company and
its Subsidiaries terminated prior to such date.

 

41



--------------------------------------------------------------------------------

“Company TEV” has the meaning given to it in the HomecareCo Equity Commitment
Letters.

“Company Interests”, with respect to a Person, means the securities, warrants,
equity interests, or other ownership or contingent ownership interests,
promissory notes or other debt securities issued by or held in such Person.

“Contracts” means any written or oral contracts, agreements, licenses, notes,
bonds, mortgages, indentures, evidence of Indebtedness, leases or other
agreement or arrangement that is legally binding.

“Cornerstone” means the Cornerstone Insurance Company.

“End Date” has the meaning given to it in the Merger Agreement.

“Exclusive Homecare Benefit Plans” means those Benefit Plans in which the only
participants are current or former Homecare Employees or to which only one or
more Homecare Employees is subject or a party.

“Financing” has the meaning given to it in the Merger Agreement.

“Funded Homecare Benefit Liabilities” means Liabilities under the Benefit Plans
to or in respect of any Person who is or was a Homecare Employee or a
Transferring Employee (x) to the extent (but only to the extent) that such
Liabilities arise on or prior to the Hospital Merger Closing and related assets
are segregated for the payment thereof and retained by one or more of the
Hospital Entities following the Homecare Transfers, or (y) to the extent (but
only to the extent) that such Liabilities arise following the Hospital Merger
Closing and payment in respect thereof is made by one or more of the Homecare
Entities to the Hospital Entities for the payment thereof under the Transition
Services Agreement, in each case, as agreed to by Parent and HospitalCo Parent.

“GAAP” means the United States generally accepted accounting principles.

“Gentiva” means Gentiva Health Services, Inc., a Delaware corporation.

“Governmental Entity” means any supranational, national, state, municipal, local
or foreign government, any instrumentality, subdivision, court, administrative
agency or commission or other governmental authority, or any quasi-governmental
or private body exercising any regulatory or other governmental or
quasi-governmental authority.

“Homecare Benefit Plans” means the Exclusive Homecare Benefit Plans and such
other Benefit Plans as designated by Parent and HospitalCo Parent as Homecare
Benefit Plans.

 

42



--------------------------------------------------------------------------------

“Homecare Business” means the business, as operated and conducted by the Company
and its Subsidiaries (and, after the Hospital Merger Closing, the HomecareCo
Group) that primarily provides home health, hospice, and community care services
and the assets of the Company and its Subsidiaries (and, after the Hospital
Merger Closing, the HomecareCo Group) used or held for use in connection
therewith.

“Homecare Converted Equity Awards” means each Replacement Cash Award (as defined
in the Merger Agreement) held by a Homecare Employee or Transferring Employee
immediately following the consummation of the transactions contemplated by
Section 1.04 of this Agreement.

“Homecare Employees” means those Company Employees (other than Shared Services
Employees) whose services exclusively relate to the Homecare Business or whom
Parent and HospitalCo Parent mutually agree are “Homecare Employees”.

“Homecare Entities” means Gentiva, all of the direct and indirect Subsidiaries
of Gentiva and the Transferred Homecare Entities.

“Homecare Intermediate” means Kentucky Homecare Intermediate, Inc., a Delaware
corporation.

“Homecare IP” means all Intellectual Property, excluding Trademarks, owned by
the HomecareCo Group Members immediately after Hospital Merger Closing.

“Homecare JV Agreement” means the Shareholders Agreement of Parent, Kentucky
Homecare JV Holdings, LP, Humana Inc. and Parent dated as of Closing Date, as
amended from time to time.

“Homecare LTIP Award” means each Replacement LTIP Cash Award (as defined in the
Merger Agreement) held by a Homecare Employee or Transferring Employee
immediately following the consummation of the transactions contemplated by
Section 1.04 of this Agreement.

“Homecare Retention Awards” means the cash retention awards awarded to Homecare
Employees in connection with the entry into the Merger Agreement.

“Homecare Sharing Percentage” has the meaning given to it in the HomecareCo
Equity Commitment Letters.

“Homecare STIP Award” means each award granted to a Homecare Employee or
Transferring Employee under the Company’s Short-Term Incentive Plan in respect
of the Company’s 2018 fiscal year that is outstanding as of immediately prior to
the consummation of the transactions contemplated by Section 1.04 of this
Agreement.

 

43



--------------------------------------------------------------------------------

“Homecare Taxes” means, without duplication, (i) all Tax Liabilities of the
Company and its Subsidiaries (including the Homecare Entities) to the extent
related to or to the extent arising from the ownership or operation of the
Homecare Business or the Transferred Homecare Assets, whether arising prior to,
on or after the Homecare Transfers, (ii) all Taxes of the Homecare Entities for
any Post-Closing Tax Period and the Post-Closing Share of any Taxes of the
Homecare Entities for any Straddle Period and (iii) Transfer Taxes, to the
extent required to be borne by Parent under Section 7.06.

“Homecare Trademarks” means all Trademarks owned by the HomecareCo Group Members
immediately after Hospital Merger Closing.

“HomecareCo Equity Commitment Letters” has the meaning given to it in the Merger
Agreement.

“HomecareCo Group” means Parent and its Subsidiaries, excluding the Hospital
Entities.

“HomecareCo Group Member” means any entity within the HomecareCo Group.

“Hospital Business” means the hospital division and rehabilitation services
division primarily in hospitals and long-term care settings of the Company and
its Subsidiaries.

“Hospital Entities” means the Company and all of the direct and indirect
Subsidiaries of the Company, excluding the Homecare Entities.

“Hospital IP” means all Intellectual Property, excluding Trademarks owned by the
HospitalCo Group Members immediately after Hospital Merger Closing.

“Hospital Merger Consideration” means an amount equal to the sum of (a) minus
(b), where:

 

(a) =    the Company TEV plus the Homecare Financing Fees plus the Hospital
Financing Fees plus the Shared Transaction Expenses plus the Net Funded Debt
Difference and    (b) =    the HomecareCo Debt Financing Proceeds plus the
Homecare Equity Commitment Amount plus $150,000,000.

For the purposes of this definition of “Hospital Merger Consideration”, the
terms “Company TEV”, “Homecare Financing Fees”, “Hospital Financing Fees”,
“Shared Transaction Expenses”, “Net Funded Debt Difference”, “HomecareCo Debt
Financing Proceeds” and “Homecare Equity Commitment Amount” shall have the
meanings given to them in the HomecareCo Equity Commitment Letters.

 

44



--------------------------------------------------------------------------------

“Hospital Sharing Percentage” means a percentage amount equal to (i) 100%, less
(ii) the Homecare Sharing Percentage.

“Hospital Trademarks” means all Trademarks owned by the HospitalCo Group Members
immediately after the Hospital Merger Closing.

“HospitalCo Group” means HospitalCo Parent and its Subsidiaries, including,
after the Hospital Merger Closing, the Hospital Entities.

“HospitalCo Group Member” means any entity within the HospitalCo Group.

“HSR Act” the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.

“Indebtedness” means, with respect to any Person, without duplication, as of the
date of determination (i) all obligations of such Person for borrowed money,
(ii) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, (iii) all obligations of such Person issued or assumed as
the deferred purchase price of property (including any expected future earn-out,
purchase price adjustment, release of “holdback” or similar payment, but
excluding such obligations incurred in the ordinary course of business),
(iv) all lease obligations of such Person capitalized on the books and records
of such Person, (v) all Indebtedness of others secured by a Lien on property or
assets owned or acquired by such Person, whether or not the Indebtedness secured
thereby have been assumed, (vi) all obligations of such Person under interest
rate, currency or commodity derivatives or hedging transactions or similar
arrangement (valued at the termination value thereof), (vii) all letters of
credit or performance bonds issued for the account of such Person, to the extent
drawn upon, (viii) any accrued and unpaid interest, prepayment fees or penalties
or similar obligations of such Person payable in connection with the repayment
of the foregoing and (ix) all guarantees and keepwell arrangements of such
Person of any Indebtedness of any other Person.

“Intellectual Property” means the following intellectual property rights in any
jurisdiction worldwide, whether registered or unregistered: (i) patents
(including all reissues, divisions, continuations and continuations-in-part,
re-examinations, renewals and extensions thereof), patent applications or other
patent rights (“Patents”); (ii) copyrights and all registrations, applications
for registration, and renewals for any of the foregoing (“Copyrights”); (iii)
trademarks, service marks, trade names and trade dress, social media username
(e.g., Twitter handles) and all registrations, applications and renewals for any
of the foregoing, together with all goodwill associated with the foregoing
(“Trademarks”); (iv) trade secrets and confidential business, technical and
know-how information (“Trade Secrets”); and (v) Internet domain names and domain
name registrations.

 

45



--------------------------------------------------------------------------------

“IT Contract” means any Contract for the purchase, lease, or license of any
equipment or software included in the IT Systems, and any development, support,
maintenance, or other services related to the foregoing.

“IT Systems” means hardware, software, databases, network and telecommunications
equipment, and other information technology and communications equipment, owned,
leased or licensed by the Company or any of its Subsidiaries.

“Kentucky Healthcare Operating” means Kindred Healthcare Operating, Inc., a
Delaware corporation, and its successors-in-interest, including after the LLC
Conversion, Kindred Healthcare Operating, LLC, a Delaware limited liability
company.

“KNCE” means Kindred Nursing Centers East, L.L.C., a Delaware limited liability
company.

“KNCLP” means Kindred Nursing Centers Limited Partnership, a Delaware limited
partnership.

“Laws” means any domestic or foreign laws, common law, statutes, ordinances,
rules, regulations, codes, Orders or legally enforceable requirements, criteria,
policy or guideline enacted, issued, adopted, promulgated, enforced, ordered or
applied by any Governmental Entity.

“Liability” means any liability or obligation (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, whether incurred or consequential
and whether due or to become due). For the avoidance of doubt, “Liability”
includes Taxes, (including Taxes under Treasury Regulations Section 1.1502-6 or
any similar provision of state, local or foreign law), but taking into account
any previously paid amounts of estimated tax or prepaid tax.

“Liens” means, with respect to any property or asset, all pledges, liens,
mortgages, charges, encumbrances, hypothecations and other forms of security
interest of any kind or nature whatsoever.

“Losses” means Liabilities, losses, damages, Order and costs and expenses
(including reasonable fees and expenses of attorneys, auditors, consultants and
other agents), but net of any insurance proceeds received; provided, that Losses
described in Section 6.02(a) shall include a reduction of Parent’s Pre-Closing
NOLs to the extent the cumulative amount of any such reductions attributable to
Losses described in Section 6.02(a) exceeds the lesser of (i) the Hospital
Sharing Percentage of Parent’s Pre-Closing NOLs and (ii) the amount of Parent’s
Pre-Closing NOLs that have not, as of the date such Loss is finally determined,
been claimed as a deduction on any Tax Return or been reduced as a result of an
audit adjustment.

 

46



--------------------------------------------------------------------------------

“Merger Consideration” has the meaning given to it in the Merger Agreement.

“Merger Sub Shares” has the meaning given to it in the Merger Agreement.

“ML5” has the meaning given to it in the Merger Agreement.

“NCD/ALF Business” means the nursing center division and assisted living
facility operations of the Company and its Subsidiaries, including the skilled
nursing facilities divested or to be divested pursuant to the SNF Transaction
and the skilled nursing facilities to be closed after the date hereof.

“New LLC” has the meaning given to it in the Merger Agreement.

“New LP” has the meaning given to it in the Merger Agreement.

“Non-Controlled Joint Venture” has the meaning given to it in the Merger
Agreement.

“Order” means any order, writ, assessment, decision, injunction, decree, ruling
or judgment of, or settlement agreement or other written agreement with, a
Governmental Entity.

“Parent’s Pre-Closing NOLs” means Parent’s U.S. federal net operating loss
carryforwards as of the end of the day on the Closing Date, determined without
regard to any adjustments made to such net operating loss carryforwards after
the Closing Date; provided, for the avoidance of doubt, that Pre-Closing NOLs
shall not include any net operating losses incurred after the Closing Date.

“Paying Agent” has the meaning given to it in the Merger Agreement.

“Payment Fund” has the meaning given to it in the Merger Agreement.

“Person” means any individual, corporation, limited or general partnership,
limited liability company, limited liability partnership, trust, association,
joint venture, Governmental Entity and other entity and group (which term will
include a “group” as such term is defined in Section 13(d)(3) of the Exchange
Act).

“Post-Closing Share” means, with respect to a Straddle Period, (i) in the case
of real, personal and intangible ad valorem Taxes, the total amount of such
Taxes due for the Straddle Period, multiplied by a fraction, the numerator of
which is the number of days in the Straddle Period following the Closing Date,
and the denominator of which is the total number of days in the Straddle Period,
and (ii) in the case of all other Taxes, the amount of such Taxes that would be
due if the taxable period of each applicable entity began on the day following
the Closing Date and ended on the last day of the Straddle Period.

 

47



--------------------------------------------------------------------------------

“Post-Closing Tax Period” means any Tax period beginning after the Closing Date

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date.

“Put” has the meaning given to it in the Homecare JV Agreement.

“Put Closing” has the meaning given to it in the Homecare JV Agreement.

“Put/Call Closing Date” means the earlier of the date of the Put Closing or the
Call Closing.

“Representatives” means, with respect to a Person, such Person’s directors,
officers, employees, investment bankers, accountants, attorneys, advisors,
consultants and other representatives.

“Retained Business” means the business, operations, assets and liabilities of
the Surviving Company and its Subsidiaries that remain after giving effect to
the Separation Transactions, including the Hospital Business.

“Retained Liabilities” means any Liabilities (including for the avoidance of
doubt, Tax Liabilities) of the Company and its Subsidiaries which are not
Assumed Homecare Liabilities, other than (i) the Shared Company Transaction
Liabilities to the extent that the HomecareCo Group would otherwise be liable
for less than the Homecare Sharing Percentage of such Shared Transaction
Liabilities, (ii) the Assumed Share of NCD/ALF Claims Tail, (iii) Liabilities of
the Company or its Subsidiaries arising after the Closing in the course of
providing services under the Transition Services Agreement, and (iv) Homecare
Taxes.

“Securities Act” means the Securities Act of 1933, as amended.

“Separation Transactions” means the transactions contemplated by Article I,
including the KNCLP Contribution, KNCE Merger, LLC Conversion, the Homecare
Transfers, the Hospital Transfers, the Gentiva Distributions and the Hospital
Merger.

“Severance Costs” means the Liabilities for severance pay and termination
benefits (including without limitation the cost of subsidized COBRA continuation
coverage and outplacement benefits) arising by reason of the termination of
employment of a Person.

 

48



--------------------------------------------------------------------------------

“Shared Contracts” means Contracts that relate to, or are used in, (i) the
operation of both the Homecare Business and the Retained Business, or (ii) the
other operations of the Company and its Subsidiaries.

“Shared Company Transaction Liabilities” means, without duplication, (i) all
Liabilities for costs and expenses in connection with the transactions
contemplated by this Agreement and the Merger Agreement that are incurred by the
Company and its Subsidiaries on or prior to the Hospital Merger Closing or arise
from or relate to arrangements, agreements or commitments entered into or made
by the Company or its Subsidiaries on or prior to the Hospital Merger Effective
Time in connection with the transactions contemplated by this Agreement and the
Merger Agreement, including Liabilities for filing fees and printing and mailing
costs and other expenses incurred in connection with the Proxy Statement and the
Company’s and its Subsidiaries’ efforts to comply with the pre-closing covenants
and agreements contained in the Merger Agreement and this Agreement, fees and
expenses of investment bankers, accountants, attorneys and other consultants and
advisors and their out-of-pocket costs and expenses, costs and expenses relating
to termination or prepayment of the Company’s Indebtedness in existence
immediately prior to the Take-Private Closing, (ii) all Transaction Litigation
and Appraisal Liabilities, (iii) all Liabilities for costs and expenses of the
SNF R&W Policy incurred by the Company and its Subsidiaries, (iv) any and all
change in control, consent fees, assignment fees or similar fees or expenses
payable to any Third Party in connection with the consummation of the
Take-Private Closing or the Hospital Merger Closing, including any such fees and
expenses payable to Ventas pursuant to the ML5, and (v) any Severance Costs of
the Shared Services Employees whose employment terminates (x) in connection with
the consummation of the Separation Transactions by reason of identified
redundancy, cost-savings or similar corporate synergies or (y) if applicable, by
reason of such Shared Services Employee electing to terminate his or her
employment with “good reason” under an applicable change-in-control or
employment agreement, in the case of each of the foregoing clauses (x) or (y),
within six (6) months following the Take-Private Closing, but, in each case,
excluding fees and expenses to the extent exclusively related to or arising from
the Homecare Business or the Hospital Business.

“Shared Services Employee” means each Company Employee who performs
corporate-level and/or support services for or on behalf of both the Homecare
Business and the Hospital Business.

“SNF Transaction” has the meaning given to it in the Merger Agreement.

“SNF Transaction Agreement” has the meaning given to it in the Merger Agreement.

 

49



--------------------------------------------------------------------------------

“Straddle Period” means any Tax period beginning before and ending after the
Closing Date.

“Subsidiary” means, with respect to any Person, any other Person (i) of which
such first Person (alone or in combination with any of such first Person’s other
Subsidiaries) owns (1) capital stock or other equity interests having the
ordinary voting power to elect a majority of the board of directors or other
governing body of such Person or (2) if no such governing body exists, a
majority of the outstanding voting securities of such Person or (ii) with
respect to which such first Person or any of its Subsidiaries is a controlling
general partner or managing member of such Person.

“Swap Obligations” means the net obligations of (i) the Homecare Entities to any
counterparty or (ii) any counterparty to the Homecare Entities, in each case,
under any interest rate or currency swap or any other interest rate or currency
hedging arrangement or derivative and determined as if such instrument were
fully terminated and settled on the date of determination.

“Tax Agreement” means any agreement that provides for the allocation of Taxes
among the Company and its Subsidiaries.

“Tax Returns” means any return, declaration, report or other document required
to be filed with a taxing authority in respect of Taxes, including any schedule
or attachment thereto.

“Taxes” means (i) all federal, state, local and foreign income, gross receipts,
sales, use, production, ad valorem, transfer, franchise, registration, profits,
license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and (ii) Liability of another Person for amounts described in clause
(i) as a result of Treasury Regulations Section 1.1502-6 (or any similar
provision of state, local or foreign law).

“Transaction Litigation and Appraisal Liabilities” means Liabilities incurred by
Company and its Subsidiaries arising from or relating to Claims that arise from
or relate to the execution of this Agreement and the Merger Agreement, or the
consummation of the transactions contemplated hereby and thereby, including any
payments due to the pre-Take Private Closing stockholders of the Company to
settle demands for appraisals of shares of Company Common Stock or in accordance
with an Order requiring the Company to pay additional amounts in respect of
Merger Consideration in connection with stockholders’ exercise of their
appraisal rights under the Delaware General Corporation Law.

 

50



--------------------------------------------------------------------------------

“Transfer Taxes” means all transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with transactions contemplated by this
Agreement (including any real property transfer tax and any similar Tax).

“Transferred Homecare Assets” means, except as provided in the Transition
Services Agreement, (i) all of the assets, properties and rights of the Company
and the Hospital Entities exclusively related to the ownership of or used in the
operation of the Homecare Business, including Contracts, Permits, Books and
Records, Intellectual Property together with all associated Ancillary IP Rights,
IT Systems and IT Contracts designated in the Transition Plan as to be assigned
to Gentiva, and (ii) the assets, properties and rights set forth in Schedule
1.04(a)(i) (together with, in the case of Intellectual Property, all associated
Ancillary IP Rights, and including without limitation the Homecare Benefit Plans
and all assets related thereto).

“Transferred Homecare Companies” means the Persons listed on Schedule
1.04(a)(i).

“Transferred Homecare Company Agreement” means, with respect to each Transferred
Homecare Company Interest, any subscription agreement, investor rights
agreement, stockholder agreement, limited liability company operating agreement,
limited partnership agreements and any other agreement, instrument or document
to which a Hospital Entity is a party or which inures to the benefit of a
Hospital Entity or by which a Hospital Entity is otherwise bound that governs
the terms of such Hospital Entity’s ownership of such Transferred Homecare
Company Interest or such Hospital Entity’s rights and obligations with respect
to the applicable Transferred Homecare Company or Transferred Homecare Company
Interest.

“Transferred Homecare Company Interests” means, collectively, the Company
Interests in the Transferred Homecare Companies held by the Hospital Entities.

“Transferred Homecare Entity” or “Transferred Homecare Entity” means the
Transferred Homecare Companies and each Subsidiary of a Transferred Homecare
Company in which such Transferred Homecare Company, indirectly or indirectly,
holds equity interests.

“Transferring Employees” means each of the Shared Services Employees identified
by Parent and HospitalCo Parent as Transferring Employees in the Transition
Plan.

“Ventas” has the meaning given to it in the Merger Agreement.

 

51



--------------------------------------------------------------------------------

(b) In addition to the defined terms set forth in Section 8.14(a), each of the
following capitalized terms has the meaning specified in the Section set forth
opposite such term below:

 

Accessible Information

   Section 2.10

Agreement

   Preamble

Amended and Restated Company Agreement

   Section 1.08

Claim Date

   Section 6.03(a)

Claim Notice

   Section 6.03(a)

Closing Date

   Section 1.06(a)

Company

   Preamble

Company LLC Agreement

   Section 1.08

Consent Required Contracts

   Section 1.10(b)

Consent Required Shared Contract

   Section 2.02(b)

Controlling Party

   Section 6.03(b)

DGCL

   Recitals

Guarantee and Credit Support Arrangements

   Section 2.03(c)

Gentiva

   Recitals

Gentiva Distributions

   Section 1.05

Homecare Credit Support

   Section 2.03(c)

Homecare Guarantees

   Section 2.03(c)

Homecare Transfers

   Section 1.04(a)

HomecareCo Group Indemnified Persons

   Section 6.01

Hospital Credit Support

   Section 2.03(a)

Hospital Guarantees

   Section 2.03(a)

Hospital Merger

   Section 1.06

Hospital Merger Closing

   Section 1.06

Hospital Merger Effective Time

   Section 1.06

Hospital Merger Sub

   Preamble

Hospital Names

   Section 2.05

Hospital Proprietary Name Rights

   Section 2.05

HospitalCo Group Indemnified Persons

   Section 6.02(a)

HospitalCo Parent

   Preamble

Indemnified Person

   Section 6.03(a)

Indemnifying Party

   Section 6.03(a)

Intercompany Accounts

   Section 2.09

IP License Agreement

   Section 2.05(b)

KNCE Merger

   Section 1.02

KNCLP Contribution

   Section 1.01

LLC Act

   Recitals

LLC Conversion

   Section 1.03

Loss Portfolio Transfer Reinsurance Policy

   Section 2.08

 

52



--------------------------------------------------------------------------------

Merger Agreement

   Recitals

Merger Consideration Savings Amount

   Section 2.12

Merger Sub

   Recitals

Non-Controlling Party

   Section 6.03(b)

Non-Transferred Asset

   Section 2.04(b)

Novated Unallocated WC Tail

   Section 2.06(c)

Objection Notice

   Section 6.03(a)

Parent

   Preamble

Party or Parties

   Preamble

Pre-Closing Restructuring Actions

   Section 2.13

SNF R&W Policy

   Section 2.07(a)

Surviving Company

   Section 1.06

Take-Private Closing

   Recitals

Take-Private Merger

   Recitals

Tax Accountant

   Section 2.03

Third Party

   Section 6.03(a)

Third-Party Claim

   Section 6.03(a)

Trademark License Agreement

   Section 2.05(a)

Transferee Party

   Section 2.04(b)

Transferor Party

   Section 2.04(b)

Transition Plan

   Section 2.01(a)

[SIGNATURE PAGES FOLLOW]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

Kindred Healthcare, Inc.

By:  

/s/ Joseph L. Landenwich

Name: Joseph L. Landenwich Title: General Counsel and Corporate Secretary



--------------------------------------------------------------------------------

Kentucky Homecare Holdings, Inc.

 

By: /s/ Michael LaGatta                    

Name: Michael LaGatta

Title: Vice President

 

Kentucky Hospital Holdings, LLC

 

By: /s/ Michael LaGatta                    

Name: Michael LaGatta

Title: Vice President

 

Kentucky Hospital Merger Sub, Inc.

 

By: /s/ Michael LaGatta                    

Name: Michael LaGatta

Title: Vice President

 

 

2